SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Index Company Data Share Capital Composition 1 Cash Dividends 2 Individual Interim Accounting Information Statement of Financial Position - Assets 3 Statement of Financial Position - Liabilities 5 Statement of Income 7 Statement of Comprehensive Income 9 Statement of Cash Flows 10 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2012 to 06/30/2012 11 Statements of Changes in Shareholders' Equity - 01/01/2011 to 06/30/2011 12 Interim information of Added Value 13 Consolidated Interim Accounting Information Statement of Financial Position - Assets 14 Statement of Financial Position - Liabilities 16 Statement of Income 18 Statement of Comprehensive Income 20 Statement of Cash Flows 21 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2012 to 06/30/2012 22 Statements of Changes in Shareholders' Equity - 01/01/2011 to 06/30/2011 23 Interim information of added value 24 Notes to the interim financial statements 25 Reports and Statements Special Review Report – Unqualified Review Opinion 74 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Company Data / Share Capital Composition Number of Shares Current Quarter (Thousand) 06/30/2012 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 PAGE : 1 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Company Data / Cash Dividends Event Approval Date Type Payment Begin Type of Shares Class of Shares Dividends Per Share (Reais / Share) Board of Directors Meeting 12/22/2011 Interest on Shareholders' equity 02/29/2012 Common 0.20000 Board of Directors Meeting 12/22/2011 Interest on Shareholders' equity 02/29/2012 Preferred 0.20000 Board of Directors Meeting 02/09/2012 Dividend 05/18/2012 Common 0.12000 Board of Directors Meeting 02/09/2012 Dividend 05/18/2012 Preferred 0.12000 Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity 05/31/2012 Common 0.20000 Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity 05/31/2012 Preferred 0.20000 PAGE : 2 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position – Assets (R$ Thousand) Current Previous Account Code Description Account Quarter 06/30/2012 Fiscal Year 12/31/2011 1 Total Assets 517,136,959 494,180,658 1.01 Current Assets 92,403,934 95,248,068 1.01.01 Cash and Cash Equivalents 12,313,820 18,857,502 1.01.01.01 Cash and Banks 184,019 672,255 1.01.01.02 Short Term Investments 12,129,801 18,185,247 1.01.02 Short Term Investments 26,896,045 23,624,649 1.01.02.01 Financial Investments at Fair Value 19,659,340 16,785,110 1.01.02.01.01 Trading Securities 19,647,434 16,785,110 1.01.02.01.02 Available-for-Sale Securities 11,906 0 1.01.02.02 Financial Investments Valued at Amortized Cost 7,236,705 6,839,539 1.01.02.02.01 Held-to-Maturity Securities 7,236,705 6,839,539 1.01.03 Receivable 16,340,277 20,347,067 1.01.03.01 Accounts Receivable, net 13,151,373 17,438,937 1.01.03.01.01 Third parties 3,640,721 3,207,385 1.01.03.01.02 Subsidiaries and associates 10,019,049 14,633,648 1.01.03.01.03 Allowance for Uncollectible Accounts -508,397 -402,096 1.01.03.02 Other Receivable 3,188,904 2,908,130 1.01.04 Inventories 23,920,329 22,434,018 1.01.06 Recoverable Taxes 8,816,700 6,577,389 1.01.06.01 Current Recoverable Taxes 8,816,700 6,577,389 1.01.07 Prepaid Expenses 1,490,749 1,223,829 1.01.08 Other Current Assets 2,626,014 2,183,614 1.01.08.03 Other 2,626,014 2,183,614 1.01.08.03.01 Advances to Suppliers 1,380,056 1,039,642 1.01.08.03.02 Dividends Receivable 640,263 721,422 1.01.08.03.03 Other 605,695 422,550 1.02 Non-current Assets 424,733,025 398,932,590 1.02.01 Long-Term Assets 36,954,694 36,259,041 1.02.01.01 Financial Investments at Fair Value 5,738,540 5,209,632 1.02.01.01.02 Available-for-Sale Securities 5,738,540 5,209,632 1.02.01.02 Financial Investments Valued at Amortized Cost 212,039 9,345 1.02.01.02.01 Held-to-Maturity Securities 212,039 9,345 1.02.01.03 Receivable 93,159 121,325 1.02.01.03.02 Other Receivable 93,159 121,325 1.02.01.04 Inventories 72,109 66,927 1.02.01.06 Deferred Taxes 10,509,388 12,299,990 1.02.01.06.01 Deferred Income Tax and Social Contribution 2,337,122 3,170,703 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 1,667,524 1,742,022 1.02.01.06.03 Deferred PIS/COFINS 6,504,742 7,387,265 1.02.01.07 Prepaid Expenses 1,908,336 1,656,257 1.02.01.08 Credit with Related Parties 12,375,686 11,507,046 1.02.01.08.01 Credit with Associates 4,126 3,694 1.02.01.08.02 Credit with Subsidiaries 12,345,283 11,452,611 1.02.01.08.04 Credit with Other Related Parties 26,277 50,741 1.02.01.09 Other Non-Current Assets 6,045,437 5,388,519 1.02.01.09.03 Petroleum and Alcohol Accounts - STN 834,918 831,949 PAGE : 3 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position – Assets (R$ Thousand) Current Previous Account Code Description Account Quarter 06/30/2012 Fiscal Year 12/31/2011 1.02.01.09.05 Restricted Deposits for Legal Proceedings and Guarantees 2,671,965 2,563,720 1.02.01.09.06 Advances to Suppliers 1,479,442 1,011,348 1.02.01.09.07 Other Long-Term Assets 1,059,112 981,502 1.02.02 Investments 66,231,059 57,239,381 1.02.02.01 Corporate Interests 66,231,059 57,239,381 1.02.02.01.01 Investments in Associates 5,793,535 4,050,493 1.02.02.01.02 Investments in Subsidiaries 59,024,341 51,937,821 1.02.02.01.03 Investments in Jointly Controlled Entities 1,215,291 1,049,439 1.02.02.01.04 Other Corporate Interests 197,892 201,628 1.02.03 Property, Plant and Equipment 243,667,980 227,301,932 1.02.03.01 Assets in Operation 121,265,570 97,038,581 1.02.03.02 Assets Under Leasing 10,572,619 10,920,513 1.02.03.03 Assets Under Construction 111,829,791 119,342,838 1.02.04 Intangible assets 77,701,294 77,886,170 1.02.04.01 Intangible assets 77,701,294 77,886,170 1.02.04.01.02 Concessions Rights 76,213,490 76,370,148 1.02.04.01.03 Software 1,487,804 1,516,022 1.02.05 Deferred 177,998 246,066 PAGE : 4 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Previous Account Code Description Account Quarter Fiscal Year 12/31/2011 06/30/2012 2 Total Liabilities 517,136,959 494,180,658 2.01 Current Liabilities 55,427,694 56,936,498 2.01.01 Social and Labor Obligations 2,948,853 2,719,992 2.01.01.01 Social Obligations 456,564 502,388 2.01.01.02 Labor Obligations 2,492,289 2,217,604 2.01.02 Trade Accounts Payable 12,932,091 12,268,055 2.01.02.01 National Suppliers 9,534,125 9,252,271 2.01.02.02 Foreign Suppliers 3,397,966 3,015,784 2.01.03 Taxes 9,147,823 9,257,682 2.01.03.01 Federal Taxes 6,864,478 7,200,370 2.01.03.01.02 Other Federal Taxes 6,864,478 7,200,370 2.01.03.02 State Taxes 2,184,938 1,944,758 2.01.03.03 Municipal Taxes 98,407 112,554 2.01.04 Current Debt 6,121,216 4,535,117 2.01.04.01 Loans and Financing 2,123,336 912,404 2.01.04.01.01 Local Currency 520,836 568,739 2.01.04.01.02 Foreign Currency 1,602,500 343,665 2.01.04.02 Debentures 1,840,435 1,700,255 2.01.04.03 Finance Leases Obligations 2,157,445 1,922,458 2.01.05 Other Liabilities 22,930,592 26,814,770 2.01.05.01 Related Parties Liabilities 20,128,955 19,972,287 2.01.05.01.01 Debt with Associates 74,951 89,323 2.01.05.01.02 Debt with Subsidiaries 9,815,120 10,243,980 2.01.05.01.04 Debt with Other Related Parties 10,238,884 9,638,984 2.01.05.02 Other 2,801,637 6,842,483 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity 0 3,878,129 2.01.05.02.04 Interests of Employees and Managers 649,753 1,295,251 2.01.05.02.05 Other 2,151,884 1,669,103 2.01.06 Provisions 1,347,119 1,340,882 2.01.06.02 Other Provisions 1,347,119 1,340,882 2.01.06.02.04 Pension and Health Care Plans Obligations 1,347,119 1,340,882 2.02 Non-Current Liabilities 124,476,463 106,769,598 2.02.01 Long-Term Debt 49,942,113 50,476,598 2.02.01.01 Loans and Financing 43,192,543 42,887,392 2.02.01.01.01 Local Currency 28,195,182 27,542,091 2.02.01.01.02 Foreign Currency 14,997,361 15,345,301 2.02.01.02 Debentures 133,969 167,460 2.02.01.03 Finance Leases Obligations 6,615,601 7,421,746 2.02.02 Other Liabilities 17,946,560 2,854,727 2.02.02.01 Related Parties Liabilities 14,606,868 273,696 2.02.02.01.01 Debt with Associates 60,545 58,202 2.02.02.01.02 Debt with Subsidiaries 14,546,323 215,494 2.02.02.02 Other 3,339,692 2,581,031 2.02.02.02.03 Other Accounts Payable and Expenses 3,339,692 2,581,031 2.02.03 Deferred Taxes 31,171,543 29,408,005 2.02.03.01 Deferred Income Tax and Social Contribution 31,171,543 29,408,005 PAGE : 5 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Previous Account Code Description Account Quarter Fiscal Year 12/31/2011 06/30/2012 2.02.03.01.01 Deferred Income Tax and Social Contribution 31,171,543 29,408,005 2.02.04 Provisions 25,416,247 24,030,268 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 681,553 437,405 2.02.04.01.01 Tax Provisions 90,563 11,556 2.02.04.01.02 Social Security and Labor Provisions 228,967 202,681 2.02.04.01.04 Civil Provisions 282,010 161,168 2.02.04.01.05 Other Process Provisions 80,013 62,000 2.02.04.02 Other Provisions 24,734,694 23,592,863 2.02.04.02.04 Pension and Health Care Plans Obligations 16,557,073 15,351,424 2.02.04.02.05 Provision for Decommissioning Costs 8,177,621 8,241,439 2.03 Shareholders’ Equity 337,232,802 330,474,562 2.03.01 Paid in Capital 205,392,137 205,379,729 2.03.02 Capital Reserves 941,233 859,388 2.03.02.07 Additional Paid in Capital 941,233 859,388 2.03.04 Profit Reserves 122,950,652 122,963,060 2.03.04.01 Legal Reserve 14,308,515 14,308,515 2.03.04.02 Statutory Reserve 2,448,518 2,448,518 2.03.04.05 Undistributed Earnings Reserve 104,800,895 104,800,895 2.03.04.07 Tax Incentive Reserve 1,392,724 1,405,132 2.03.05 Retained Earnings/ Accumulated Losses 5,068,946 0 2.03.06 Equity Valuation Adjustments 2,879,834 1,272,385 2.03.06.01 Cumulative Translation Adjustments 2,196,075 926,685 2.03.06.02 Other Comprehensive Income 683,759 345,700 PAGE : 6 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Income (R$ Thousand) Accumulated Same quarter Accumulated Current of the of the of the Quarter Current Year Previous Year Previous Year Account Code Description Account 04/01/2012 to 06/30/2012 01/01/2012 to 06/30/2012 04/01/2011 to 06/30/2011 01/01/2011 to 06/30/2011 3.01 Sales Revenues 52,496,317 103,606,585 45,920,728 86,017,312 3.02 Cost of Sales -41,173,233 -77,635,784 -29,963,805 -54,666,668 3.03 Gross Profit 11,323,084 25,970,801 15,956,923 31,350,644 3.04 Operating Income/ Expenses -10,270,946 -14,735,678 -4,327,766 -7,966,729 3.04.01 Selling Expenses -2,859,587 -5,766,761 -2,319,331 -4,570,799 3.04.02 Administrative and General Expenses -1,781,655 -3,310,253 -1,483,297 -2,807,187 3.04.05 Other Operating Expenses -5,148,599 -8,964,327 -3,420,508 -6,560,589 3.04.05.01 Other Taxes -67,113 -141,683 -39,388 -165,806 3.04.05.02 Research and Development Expenses -424,421 -939,030 -496,810 -979,500 3.04.05.03 Exploration Costs -3,293,776 -4,214,679 -1,034,921 -1,893,834 3.04.05.05 Other Operating Income and Expenses, Net -1,363,289 -3,668,935 -1,849,389 -3,521,449 3.04.06 Equity Results -481,105 3,305,663 2,895,370 5,971,846 3.05 Income Before Financial Results, Profit Sharing and Income Taxes 1,052,138 11,235,123 11,629,157 23,383,915 3.06 Financial Income (expenses), net -2,599,532 -2,207,118 1,806,753 3,595,851 3.06.01 Financial Income 1,488,594 2,856,222 1,800,045 3,675,049 3.06.01.01 Financial Income 1,488,594 2,856,222 1,594,241 3,286,693 3.06.01.02 Exchange and Monetary Variations, net 0 0 205,804 388,356 3.06.02 Financial Expenses -4,088,126 -5,063,340 6,708 -79,198 3.06.02.01 Financial Expenses -270,225 -470,429 6,708 -79,198 3.06.02.02 Exchange and Monetary Variations, net -3,817,901 -4,592,911 0 0 3.07 Income Before Income Taxes -1,547,394 9,028,005 13,435,910 26,979,766 3.08 Income Tax and Social Contribution 171,252 -1,338,312 -2,525,315 -5,224,295 3.08.01 Current 739,594 1,056,426 -1,178,322 -1,557,143 3.08.02 Deferred -568,342 -2,394,738 -1,346,993 -3,667,152 3.09 Net Income from Continuing Operations -1,376,142 7,689,693 10,910,595 21,755,471 3.11 Income / Loss for the Period -1,376,142 7,689,693 10,910,595 21,755,471 3.99 Income per Share - (Reais / Share) 3.99.01 Basic Income per Share PAGE: 7 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Income (R$ Thousand) Accumulated Same Quarter Accumulated Current of the of the of the Quarter Current Year Previous Year Previous Year Account Code Description Account 04/01/2012 to 06/30/2012 01/01/2012 to 06/30/2012 04/01/2011 to 06/30/2011 01/01/2011 to 06/30/2011 3.99.01.01 Common -0.1000 0.5900 0.8400 1.6700 3.99.01.02 Preferred -0.1000 0.5900 0.8400 1.6700 Diluted Income per Share 3.99.02.01 Common -0.1000 0.5900 0.8400 1.6700 3.99.02.02 Preferred -0.1000 0.5900 0.8400 1.6700 PAGE : 8 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Accumulated Same quarter Accumulated Current of the of the of the Quarter Current Year Previous Year Previous Year Account Code Description Account 04/01/2012 to 06/30/2012 01/01/2012 to 06/30/2012 04/01/2011 to 06/30/2011 01/01/2011 to 06/30/2011 4.01 Net Income for the Period -1,376,142 7,689,693 10,910,595 21,755,471 4.02 Other Comprehensive Income 1,799,262 1,617,669 -450,843 -818,614 4.02.01 Cumulative Translation Adjustments 1,600,835 1,269,390 -417,718 -676,284 4.02.02 Deemed Cost 2,617 5,110 0 0 4.02.03 Unrealized Gains / (Losses) on Available-for-sale Securities - Recognized 285,451 500,842 -68,163 -229,603 4.02.04 Unrealized Gains / (Losses) on Available-for-sale Securities - Transferred to Results 169 3,001 7,224 14,562 4.02.05 Unrecognized Gains / (Losses) on Cash Flow Hedge - Recognized -26,647 -5,869 9,589 3,181 4.02.06 Unrecognized Gains / (Losses) on Cash Flow Hedge - Transferred to Results 33,935 15,481 -4,950 -8,535 4.02.07 Deferred Income Tax and Social Contribution -97,098 -170,286 23,175 78,065 4.03 Comprehensive Income for the Period 423,120 9,307,362 10,459,752 20,936,857 PAGE : 9 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Cash Flows - Indirect Method (R$ Thousand) Accumulated Current Year Accumulated Previous Year Account Code Description Account 01/01/2012 to 06/30/2012 01/01/2011 to 06/30/2011 6.01 Net Cash - Operating Activities 19,497,698 13,138,856 6.01.01 Cash Provided by Operating Activities 20,278,836 22,978,655 6.01.01.01 Net Income for the Period 7,689,693 21,755,471 6.01.01.03 Equity in Earnings (Losses) of Investments -3,305,663 -5,971,846 6.01.01.05 Depreciation, Depletion and Amortization 7,184,768 5,554,240 6.01.01.06 Impairment 211,159 193,545 6.01.01.07 Write-Off of Dry wells 3,273,669 1,142,936 6.01.01.08 Residual Value of Permanent Assets Written Off 77,803 116,305 6.01.01.09 Exchange and Monetary Variation and Charges on Financing 2,752,667 -3,479,148 6.01.01.10 Deferred Income Tax and Social Contribution, Net 2,394,740 3,667,152 6.01.02 Changes in Assets and Liabilities 1,666,990 -9,913,748 6.01.02.01 Receivable -488,459 -147,871 6.01.02.02 Inventories -1,702,652 -4,497,362 6.01.02.03 Trade Accounts Payable 663,326 -49,700 6.01.02.04 Taxes, Fees and Contributions -1,565,828 692,759 6.01.02.05 Pension and Health Care Obligations 1,158,436 730,690 6.01.02.06 Short Term Operations with Subsidiaries / Associates 3,602,167 -6,642,264 6.01.03 Other -2,448,128 73,949 6.01.03.01 Other Assets -2,661,491 -375,169 6.01.03.02 Other Liabilities 213,363 449,118 6.02 Net Cash - Investment Activities -33,134,164 -13,851,620 6.02.01 Investments in Exploration and Production -16,053,314 -11,544,501 6.02.02 Investments in Refining, Transportation & Marketing -14,685,425 -7,572,769 6.02.03 Investments in Gas and Power -1,224,515 -1,489,952 6.02.04 Investment in International Segment -2,122 -6,686 6.02.06 Investment in Biofuel -145,930 -330,687 6.02.07 Other Investments -833,747 -744,205 6.02.08 Investments in Marketable Securities -1,825,000 6,932,000 6.02.09 Dividends Received 1,635,889 905,180 6.03 Net Cash - Financing Activities 7,092,784 4,635,084 6.03.03 Funding 0 27,512 6.03.04 Amortization of Principal -379,459 -181,343 6.03.05 Amortization of Interest -1,593,627 -1,360,033 6.03.06 Intercompany Loans, Net 14,637,401 16,925,094 6.03.07 Non Standard Credit Rights Investment Fund 599,899 -4,904,014 6.03.08 Dividends Paid to Shareholders -6,171,430 -5,872,132 6.05 Increase (Decrease) in Cash and Cash Equivalents -6,543,682 3,922,320 6.05.01 Opening Balance of Cash and Cash Equivalents 18,857,502 19,994,554 6.05.02 Closing Balance of Cash and Cash Equivalents 12,313,820 23,916,874 PAGE : 10 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2012 to 06/30/2012 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity Consolidated 5.01 Opening Balance 205,379,729 859,388 122,963,060 0 1,272,385 330,474,562 5.03 Opening Balance Adjusted 205,379,729 859,388 122,963,060 0 1,272,385 330,474,562 5.04 Capital Transactionswith Shareholders 12,408 81,845 -12,408 -2,625,857 -5,110 -2,549,122 5.04.01 Capital Increases 12,408 0 -12,408 0 0 0 5.04.07 Interest on Shareholders' Equity 0 0 0 -2,625,857 0 -2,625,857 5.04.08 Change in Interest in Subsidiaries 0 81,845 0 0 0 81,845 5.04.09 Realization of the Deemed Cost 0 0 0 0 -5,110 -5,110 5.05 Total of Comprehensive Income 0 0 0 7,694,803 1,612,559 9,307,362 5.05.01 Net Income for the Period 0 0 0 7,689,693 0 7,689,693 5.05.02 Other Comprehensive Income 0 0 0 5,110 1,612,559 1,617,669 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 494,973 494,973 5.05.02.02 Taxes of Adjustments of Financial Instruments 0 0 0 0 -170,286 -170,286 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 1,269,390 1,269,390 5.05.02.06 Taxes Adjustments of Financial Instruments Transferred to Results 0 0 0 0 18,482 18,482 5.05.02.07 Realization of the Deemed Cost 0 0 0 5,110 0 5,110 5.07 Final Balance 205,392,137 941,233 122,950,652 5,068,946 2,879,834 337,232,802 PAGE : 11 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2011 to 06/30/2011 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity Consolidated 5.01 Opening Balance 205,357,103 -6,257 101,875,065 0 90,605 307,316,516 5.03 Opening Balance Adjusted 205,357,103 -6,257 101,875,065 0 90,605 307,316,516 5.04 Capital Transactionswith Shareholders 22,626 64,210 -22,626 -5,217,799 0 -5,153,589 5.04.01 Capital Increases 22,626 0 -22,626 0 0 0 5.04.07 Interest on Shareholders' Equity 0 0 0 -5,217,799 0 -5,217,799 5.04.08 Change in Interest in Subsidiaries 0 64,210 0 0 0 64,210 5.05 Total of Comprehensive Income 0 0 0 21,755,471 -818,614 20,936,857 5.05.01 Net Income for the Period 0 0 0 21,755,471 0 21,755,471 5.05.02 Other Comprehensive Income 0 0 0 0 -824,641 -824,641 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 -226,422 -226,422 5.05.02.02 Taxes of Adjustments of Financial Instruments 0 0 0 0 78,065 78,065 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 -676,284 -676,284 5.05.03 Financial Instruments Transferred to Results 0 0 0 0 6,027 6,027 5.05.03.01 Adjustments of Financial Instru ments 0 0 0 0 6,027 6,027 5.07 Final Balance 205,379,729 57,953 101,852,439 16,537,672 -728,009 323,099,784 PAGE : 12 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Accumulated Current Year Accumulated Previous Year Account Code Description Account 01/01/2012 to 06/30/2012 01/01/2011 to 06/30/2011 7.01 Sales Revenues 161,172,781 137,332,471 7.01.01 Sales of Goods, Products and Services 133,141,941 112,462,161 7.01.02 Other Revenues 2,334,633 1,729,187 7.01.03 Revenues Related to the Construction of Own Assets 25,802,509 23,061,217 7.01.04 Allowance/Reversal for uncollectible Accounts -106,302 79,906 7.02 Inputs Acquired from Third Parties -85,793,822 -61,624,300 7.02.01 Cost of Sales -43,526,368 -32,169,771 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses -32,527,315 -21,713,895 7.02.03 Loss/Recovery of Assets Values -211,159 -193,545 7.02.04 Other -9,528,980 -7,547,089 7.03 Gross Added Value 75,378,959 75,708,171 7.04 Retentions -7,184,768 -5,554,240 7.04.01 Depreciation, Amortization and Depletion -7,184,768 -5,554,240 7.05 Net Added Value Produced 68,194,191 70,153,931 7.06 Transferred Added Value 6,848,205 9,256,951 7.06.01 Results of Equity Accounting 3,305,663 5,971,846 7.06.02 Financial Income 3,192,233 2,865,303 7.06.03 Other 350,309 419,802 7.07 Total Added Value to be Distributed 75,042,396 79,410,882 7.08 Distribution of Added Value 75,042,396 79,410,882 7.08.01 Personnel 8,230,428 7,535,281 7.08.01.01 Payroll and Related Charges 5,310,757 5,275,142 7.08.01.02 Benefits 2,507,074 1,913,981 7.08.01.03 FGTS 412,597 346,158 7.08.02 Taxes, Duties and Social Contributions 38,461,044 38,459,841 7.08.02.01 Federal 26,753,131 28,513,752 7.08.02.02 State 11,641,187 9,893,314 7.08.02.03 Municipal 66,726 52,775 7.08.03 Remunerationof Third Party Capital 20,661,231 11,660,289 7.08.03.01 Interest 8,098,553 2,254,143 7.08.03.02 Rental 12,562,678 9,406,146 7.08.04 Remuneration of Shareholders' Equity 7,689,693 21,755,471 7.08.04.01 Interest on Shareholders' Equity 2,608,899 5,217,799 7.08.04.03 Retained Earnings / Loss For The Period 5,080,794 16,537,672 PAGE : 13 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Account Code Description Account Current Quarter 06/30/2012 Previous Fiscal Year 12/31/2011 1 Total Assets 628,027,804 599,149,983 1.01 Current Assets 116,320,631 118,368,613 1.01.01 Cash and Cash Equivalents 26,318,336 35,747,240 1.01.01.01 Cash and Banks 2,109,287 3,731,249 1.01.01.02 Short Term Investments 24,209,049 32,015,991 1.01.02 Short Term Investments 19,668,450 16,808,467 1.01.02.01 Financial Investments at Fair Value 19,659,340 16,791,201 1.01.02.01.01 Trading Securities 19,647,434 16,785,110 1.01.02.01.02 Available-for-sale Securities 11,906 6,091 1.01.02.02 Financial Investments Valued at Amortized Cost 9,110 17,266 1.01.02.02.01 Held-to–Maturity Securities 9,110 17,266 1.01.03 Receivable 22,587,243 21,974,701 1.01.03.01 Accounts Receivable 17,421,097 16,734,007 1.01.03.01.01 Third Parties 13,306,946 14,144,777 1.01.03.01.02 Subsidiaries and Associates 5,928,296 4,274,251 1.01.03.01.03 Allowance for Uncollectible Accounts -1,814,145 -1,685,021 1.01.03.02 Other Receivable 5,166,146 5,240,694 1.01.04 Inventories 30,159,055 28,446,924 1.01.06 Recoverable Taxes 11,884,001 10,050,597 1.01.06.01 Current Recoverable Taxes 11,884,001 10,050,597 1.01.07 Prepaid Expenses 1,673,936 1,328,418 1.01.08 Other Current Assets 4,029,610 4,012,266 1.01.08.03 Other 4,029,610 4,012,266 1.01.08.03.01 Advances to Suppliers 1,595,347 1,388,840 1.01.08.03.02 Dividends Receivable 288,073 77,914 1.01.08.03.03 Other 2,146,190 2,545,512 1.02 Non-current Assets 511,707,173 480,781,370 1.02.01 Long-Term Assets 43,614,257 43,982,388 1.02.01.01 Financial Investments at Fair Value 6,003,113 5,472,748 1.02.01.01.02 Available-for-sale Securities 6,003,113 5,472,748 1.02.01.02 Financial Investments Valued at Amortized Cost 288,321 274,363 1.02.01.02.01 Held-to-maturity Securities 288,321 274,363 1.02.01.03 Receivable 5,488,113 5,122,163 1.02.01.03.02 Other Receivable 5,488,113 5,122,163 1.02.01.04 Inventories 89,897 84,122 1.02.01.06 Deferred Taxes 18,407,312 20,050,868 1.02.01.06.01 Deferred Income Tax and Social Contribution 7,061,706 8,041,846 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 2,011,611 2,198,982 1.02.01.06.03 Deferred PIS/COFINS 8,790,609 9,337,847 1.02.01.06.04 Other Taxes 543,386 472,193 1.02.01.07 Prepaid Expenses 2,174,970 1,902,789 1.02.01.08 Credit with Related Parties 101,457 148,508 1.02.01.08.01 Credit with Associates 101,457 148,508 1.02.01.09 Other non-Current Assets 11,061,074 10,926,827 1.02.01.09.03 Petroleum and Alcohol Accounts - STN 834,918 831,949 1.02.01.09.05 Restricted Deposits for Legal Proceedings and Guarantees 3,129,082 2,954,915 PAGE : 14 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Account Code Description Account Current Quarter 06/30/2012 Previous Fiscal Year 12/31/2011 1.02.01.09.06 Advances to Suppliers 5,911,340 5,891,800 1.02.01.09.07 Other Long-Term assets 1,185,734 1,248,163 1.02.02 Investments 11,864,898 12,248,080 1.02.02.01 Corporate Interests 11,864,898 12,248,080 1.02.02.01.01 Investments in Associates 11,638,114 12,017,794 1.02.02.01.04 Other Corporate Interests 226,784 230,286 1.02.03 Property, Plant and Equipment 373,934,600 342,266,918 1.02.03.01 Assets in Operation 213,876,462 183,530,046 1.02.03.02 Assets Under Leasing 225,801 177,535 1.02.03.03 Assets Under Construction 159,832,337 158,559,337 1.02.04 Intangible assets 82,293,418 82,283,984 1.02.04.01 Intangible assets 81,354,607 81,334,884 1.02.04.01.02 Concession Rights 79,692,426 79,653,873 1.02.04.01.03 Software 1,662,181 1,681,011 1.02.04.02 Goodwill 938,811 949,100 PAGE : 15 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Code Description Account Current Quarter 06/30/2012 Previous Fiscal Year 12/31/2011 2 Total Liabilities 628,027,804 599,149,983 2.01 Current Liabilities 62,912,120 68,212,334 2.01.01 Social and Labor Obligations 3,436,238 3,182,067 2.01.01.01 Social Obligations 510,431 436,481 2.01.01.02 Labor Obligations 2,925,807 2,745,586 2.01.02 Trade Accounts Payable 22,352,371 21,417,528 2.01.02.01 National Suppliers 12,206,268 12,258,291 2.01.02.02 Foreign Suppliers 10,146,103 9,159,237 2.01.03 Taxes 11,034,226 10,968,716 2.01.03.01 Federal Taxes 8,572,293 8,667,318 2.01.03.01.01 Income Tax and Social Contribution Payable 1,047,156 1,324,445 2.01.03.01.02 Other Federal Taxes 7,525,137 7,342,873 2.01.03.02 State Taxes 2,347,386 2,177,861 2.01.03.03 Municipal Taxes 114,547 123,537 2.01.04 Current Debt 17,610,771 18,966,329 2.01.04.01 Loans and Financing 15,520,418 17,030,834 2.01.04.01.01 Local Currency 2,460,190 2,500,959 2.01.04.01.02 Foreign Currency 13,060,228 14,529,875 2.01.04.02 Debentures 2,045,439 1,853,433 2.01.04.03 Finance Leases Obligations 44,914 82,062 2.01.05 Other Liabilities 7,055,660 12,250,659 2.01.05.01 Related Parties Liabilities 706,030 834,291 2.01.05.01.01 Debt with Associates 706,030 834,291 2.01.05.02 Other 6,349,630 11,416,368 2.01.05.02.01 Dividends and Interest on Shareholders' Equity 0 3,878,129 2.01.05.02.04 Interests of Employees and Managers 864,793 1,560,139 2.01.05.02.05 Other 5,484,837 5,978,100 2.01.06 Provisions 1,422,854 1,427,035 2.01.06.02 Other Provisions 1,422,854 1,427,035 2.01.06.02.04 Pension and Health Plans Obligations 1,422,854 1,427,035 2.02 Non-Current Liabilities 226,226,668 198,714,038 2.02.01 Long-term Debt 161,564,477 136,588,365 2.02.01.01 Loans and Financing 160,476,183 135,412,117 2.02.01.01.01 Local Currency 60,132,606 57,831,248 2.02.01.01.02 Foreign Currency 100,343,577 77,580,869 2.02.01.02 Debentures 892,949 993,020 2.02.01.03 Finance Leases Obligations 195,345 183,228 2.02.02 Other Liabilities 1,459,148 2,003,415 2.02.02.01 Related Parties Liabilities 219,630 187,149 2.02.02.01.01 Debt with Associates 219,630 187,149 2.02.02.02 Other 1,239,518 1,816,266 2.02.02.02.03 Other Accounts Payable and Expenses 1,239,518 1,816,266 2.02.03 Deferred Taxes 34,821,098 33,268,472 2.02.03.01 Deferred Income Tax and Social Contribution 34,821,098 33,268,472 2.02.03.01.01 Deferred Income Tax and Social Contribution 34,809,146 33,229,769 2.02.03.01.02 Other Deferred Taxes 11,952 38,703 PAGE : 16 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Code Description Account Current Quarter 06/30/2012 Previous Fiscal Year 12/31/2011 2.02.04 Provisions 28,381,945 26,853,786 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 1,634,371 1,361,456 2.02.04.01.01 Tax Provisions 725,805 660,706 2.02.04.01.02 Social Security and Labor Provisions 331,289 290,422 2.02.04.01.04 Civil Provisions 415,920 297,860 2.02.04.01.05 Other Provisions for Contingencies 161,357 112,468 2.02.04.02 Other Provisions 26,747,574 25,492,330 2.02.04.02.04 Pension and Health Plans Obligations 17,918,081 16,652,908 2.02.04.02.05 Provision for Decommissioning Costs 8,829,493 8,839,422 2.03 Consolidated Shareholders' Equity 338,889,016 332,223,611 2.03.01 Paid in Capital 205,392,137 205,379,729 2.03.02 Capital Reserves 644,488 562,643 2.03.02.07 Additional Paid in Capital 644,488 562,643 2.03.04 Profit Reserves 122,611,716 122,624,124 2.03.04.01 Legal Reserve 14,308,515 14,308,515 2.03.04.02 Statutory Reserve 2,448,518 2,448,518 2.03.04.05 Undistributed Earning Reserve 104,461,959 104,461,959 2.03.04.07 Tax incentive Reserve 1,392,724 1,405,132 2.03.05 Retained Earnings / Accumulated Losses 5,247,747 0 2.03.06 Equity Valuation Adjustments 2,879,834 1,272,385 2.03.06.01 Cumulative Translation Adjustments 2,196,075 926,685 2.03.06.02 Other Comprehensive Income 683,759 345,700 2.03.09 Non-controlling Interest 2,113,094 2,384,730 PAGE : 17 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Income Statement (R$ Thousand) Account Code Description Account Current Quarter 04/01/2012 to 06/30/2012 Accumulated of the Current Year 01/01/2012 to 06/30/2012 Same quarter of the Previous Year 04/01/2011 to 06/30/2011 Accumulated of the Previous Year 01/01/2011 to 06/30/2011 3.01 Sales Revenues 68,047,270 134,181,301 61,007,022 115,365,108 3.02 Cost of Sales -52,032,050 -97,922,028 -41,032,420 -75,501,430 3.03 Gross Profit 16,015,220 36,259,273 19,974,602 39,863,678 3.04 Operating Income/Expenses -11,159,302 -19,496,275 -7,815,290 -14,975,531 3.04.01 Selling Expenses -2,349,094 -4,702,356 -2,151,989 -4,236,012 3.04.02 Administrative and General Expenses -2,496,513 -4,696,408 -2,108,692 -4,056,555 3.04.05 Other Operating Expenses -5,887,715 -9,807,850 -3,831,536 -7,370,862 3.04.05.01 Other Taxes -170,242 -318,318 -109,609 -354,277 3.04.05.02 Research and Development Expenses -430,245 -948,723 -526,127 -1,018,546 3.04.05.03 Exploration Costs -3,415,652 -4,427,065 -1,198,782 -2,141,271 3.04.05.05 Other Operating Income and Expenses, Net -1,871,576 -4,113,744 -1,997,018 -3,856,768 3.04.06 Equity Results -425,980 -289,661 276,927 687,898 3.05 Income Before Financial Results, Profit sharing and Income Taxes 4,855,918 16,762,998 12,159,312 24,888,147 3.06 Financial Income (Expenses), Net -6,406,934 -5,941,941 2,900,546 4,949,114 3.06.01 Financial Income 1,638,036 2,833,645 3,191,674 5,915,931 3.06.01.01 Financial Income 1,638,036 2,833,645 1,797,645 3,564,275 3.06.01.02 Exchange and Monetary Variations, net 0 0 1,394,029 2,351,656 3.06.02 Financial Expenses -8,044,970 -8,775,586 -291,128 -966,817 3.06.02.01 Financial Expenses -871,892 -1,736,533 -291,128 -966,817 3.06.02.02 Exchange and Monetary Variations, net -7,173,078 -7,039,053 0 0 3.07 Income Before Income Taxes -1,551,016 10,821,057 15,059,858 29,837,261 3.08 Income Tax and Social Contribution -319,674 -3,264,068 -3,648,088 -7,235,588 3.08.01 Current -856,671 -1,469,944 -1,892,780 -3,112,190 3.08.02 Deferred 536,997 -1,794,124 -1,755,308 -4,123,398 3.09 Net Income from Continuing Operations -1,870,690 7,556,989 11,411,770 22,601,673 3.11 Consolidated Income / Loss for the period -1,870,690 7,556,989 11,411,770 22,601,673 3.11.01 Attributable to shareholders of the Parent Company -1,345,727 7,868,494 10,942,936 21,927,900 3.11.02 Attributable to non-controlling shareholders -524,963 -311,505 468,834 673,773 PAGE : 18 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Income Statement (R$ Thousand) Account Code Description Account Current Quarter 04/01/2012 to 06/30/2012 Accumulated of the Current Year 01/01/2012 to 06/30/2012 Same quarter of the Previous Year 04/01/2011 to 06/30/2011 Accumulated of the Previous Year 01/01/2011 to 06/30/2011 3.99 Income per Share - (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common -0.1000 0.6000 0.8400 1.6800 3.99.01.02 Preferred -0.1000 0.6000 0.8400 1.6800 3.99.02 Diluted Income per Share 3.99.02.01 Common -0.1000 0.6000 0.8400 1.6800 3.99.02.02 Preferred -0.1000 0.6000 0.8400 1.6800 PAGE : 19 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Comprehensive Income Accumulated Same Quarter Accumulated Current of the of the of the Quarter Current Year Previous Year Previous Year Account Code Description Account 04/01/2012 to 06/30/2012 01/01/2012 to 06/30/2012 04/01/2011 to 06/30/2011 01/01/2011 to 06/30/2011 4.01 Consolidated Net Income for the Period -1,870,690 7,556,989 11,411,770 22,601,673 4.02 Other Comprehensive Income 1,845,472 1,608,778 (548,267) (942,802) 4.02.01 Cumulative Translation Adjustments 1,647,045 1,260,499 (515,142) (800,472) 4.02.02 Deemed Cost 2,617 5,110 - - 4.02.03 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized 285,451 500,842 (68,163) (229,603) 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Results 169 3,001 7,224 14,562 4.02.05 Unrecognized Gains / (Losses) on Cash Flow Hedge - Recognized -26,647 -5,869 9,589 3,181 4.02.06 Unrecognized Gains / (Losses) on Cash Flow Hedge - Transferred to Results 33,935 15,481 (4,950) (8,535) 4.02.07 Deferred Income Tax and Social Contribution -97,098 -170,286 23,175 78,065 4.03 Comprehensive Income for the Period -25,218 9,165,767 10,863,503 21,658,871 4.03.01 Attributable to shareholders of the Parent Company 453,535 9,486,163 10,492,093 21,109,286 4.03.02 Attributable to non-controlling shareholders -478,753 -320,396 371,410 549,585 PAGE : 20 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Cash Flows - Indirect Method (R$ Thousand) Account Code Description Account Accumulated Current Year 04/01/2012 to 06/30/2012 Accumulated Previous Year 04/01/2011 to 06/30/2011 6.01 Net Cash - Operating Activities 26,100,339 26,754,795 6.01.01 Cash Provided by Operating Activities 30,710,874 33,446,865 6.01.01.01 Net Income for the Period 7,868,494 21,927,900 6.01.01.02 Non-Controlling Interest -311,505 673,773 6.01.01.03 Equity in Earnings (Losses) of Investments 289,661 -687,898 6.01.01.05 Depreciation, Depletion and Amortization 10,065,997 7,559,662 6.01.01.06 Impairment 912,095 368,623 6.01.01.07 Write-off of Dry Wells 3,281,929 1,245,944 6.01.01.08 Residual Value of Permanent Assets Written Off 167,102 481,400 6.01.01.09 Exchange and Monetary Variation and Charges on Financing 6,642,977 -2,245,937 6.01.01.10 Deferred Income Tax and Social Contribution, Net 1,794,124 4,123,398 6.01.02 Changes in Assets and Liabilities -2,417,600 -6,143,548 6.01.02.01 Receivable -479,952 -2,053,484 6.01.02.02 Inventories -2,345,473 -6,461,297 6.01.02.03 Trade Accounts Payable 843,209 2,048,269 6.01.02.04 Taxes, Fees and Contributions -1,208,600 -432,990 6.01.02.05 Pension and Health Plan 1,271,701 809,153 6.01.02.06 Short-Term Operations with Subsidiaries / Associates -498,485 -53,199 6.01.03 Other -2,192,935 -548,522 6.01.03.01 Other Assets -1,385,787 -1,659,891 6.01.03.02 Other liabilities -807,148 1,111,369 6.02 Net Cash - Investment Activities -37,493,508 -28,184,151 6.02.01 Investments in Exploration and Production -19,741,392 -14,190,924 6.02.02 Investments in Refining, Transportation and Marketing -11,874,430 -11,709,421 6.02.03 Investments in Gas and Power -1,523,063 -1,487,883 6.02.04 Investment in International Segment -1,727,588 -1,778,911 6.02.05 Investments in Distribution -540,819 -451,041 6.02.06 Investment in Biofuel -32,791 -251,951 6.02.07 Other Investments -832,659 -818,696 6.02.08 Investments in Marketable Securities -1,394,809 2,157,427 6.02.09 Dividends Received 174,043 347,249 6.03 Net Cash - Financing Activities 991,691 6,610,938 6.03.03 Share Acquisition of non controlling shareholders 82,472 18,941 6.03.04 Funding 22,141,514 21,925,379 6.03.05 Amortization of Principal -10,793,571 -6,440,792 6.03.06 Amortization of Interest -4,267,294 -3,020,458 6.03.09 Dividends Paid to Shareholders -6,171,430 -5,872,132 6.04 Effect of Exchange Rate Changes on Cash and Cash Equivalents 972,574 -725,289 6.05 Increase (Decrease) in Cash and Cash Equivalents -9,428,904 4,456,293 6.05.01 Opening Balance of Cash and Cash Equivalents 35,747,240 29,416,190 6.05.02 Closing Balance of Cash and Cash Equivalents 26,318,336 33,872,483 PAGE : 21 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2012 to 06/30/2012 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity Non-controlling interest Shareholders’ Equity Consolidated 5.01 Opening Balance 205,379,729 562,643 122,624,124 0 1,272,385 329,838,881 2,384,730 332,223,611 5.03 Opening Balance Adjusted 205,379,729 562,643 122,624,124 0 1,272,385 329,838,881 2,384,730 332,223,611 5.04 Capital Transactionswith Shareholders 12,408 81,845 -12,408 -2,625,857 -5,110 -2,549,122 48,760 -2,500,362 5.04.01 Capital Increases 12,408 0 -12,408 0 0 0 0 0 5.04.06 Dividends 0 0 0 -2,625,857 0 -2,625,857 -35,458 -2,661,315 5.04.08 Change in Interest in Subsidiaries 0 81,845 0 0 0 81,845 84,218 166,063 5.04.09 Realization of the Deemed Cost 0 0 0 0 -5,110 -5,110 0 -5,110 5.05 Total of Comprehensive Income 0 0 0 7,873,604 1,612,559 9,486,163 -320,396 9,165,767 5.05.01 Net Income for the Period 0 0 0 7,868,494 0 7,868,494 -311,505 7,556,989 5.05.02 Other Comprehensive Income 0 0 0 5,110 1,594,077 1,599,187 -8,891 1,590,296 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 494,973 494,973 0 494,973 5.05.02.02 Taxes on Adjustments of Financial Instruments 0 0 0 0 -170,286 -170,286 0 -170,286 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 1,269,390 1,269,390 -8,891 1,260,499 5.05.02.07 Realization of the Deemed Cost 0 0 0 5,110 0 5,110 0 5,110 5.05.03 Transferred to Results 0 0 0 0 18,482 18,482 0 18,482 5.05.03.01 Adjustments of Financial Instruments 0 0 0 0 18,482 18,482 0 18,482 5.07 Final Balance 205,392,137 644,488 122,611,716 5,247,747 2,879,834 336,775,922 2,113,094 338,889,016 PAGE: 22 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2011 to 06/30/2011 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity Non-controlling interest Shareholders’ Equity Consolidated 5.01 Opening Balance 205,357,103 -6,257 101,323,731 0 90,605 306,765,182 3,063,094 309,828,276 5.03 Opening Balance Adjusted 205,357,103 -6,257 101,323,731 0 90,605 306,765,182 3,063,094 309,828,276 5.04 Capital Transactionswith Shareholders 22,626 54,931 -22,626 -5,217,799 0 -5,162,868 -239,895 -5,402,763 5.04.01 Capital Increases 22,626 0 -22,626 0 0 0 0 0 5.04.06 Dividends 0 0 0 -5,217,799 0 -5,217,799 -110,044 -5,327,843 5.04.08 Change in Interest in Subsidiaries 0 54,931 0 0 0 54,931 -129,851 -74,920 5.05 Total of Comprehensive Income 0 0 0 21,927,900 -818,614 21,109,286 549,585 21,658,871 5.05.01 Net Income for the Period 0 0 0 21,927,900 0 21,927,900 673,773 22,601,673 5.05.02 Other Comprehensive Income 0 0 0 0 -824,641 -824,641 -124,188 -948,829 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 -226,422 -226,422 0 -226,422 5.05.02.02 Taxes on Adjustments of Financial Instruments 0 0 0 0 78,065 78,065 0 78,065 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 -676,284 -676,284 -124,188 -800,472 5.05.03 Transferred to Results 0 0 0 0 6,027 6,027 0 6,027 5.05.03.01 Adjustments of Financial Instruments 0 0 0 0 6,027 6,027 0 6,027 5.07 Final Balance 205,379,729 48,674 101,301,105 16,710,101 -728,009 322,711,600 3,372,784 326,084,384 PAGE : 23 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of added value (R$ Thousand) Account Code Description Account Accumulated Current Year 04/01/2012 to 06/30/2012 Accumulated Previous Year 04/01/2011 to 06/30/2011 7.01 Sales Revenues 204,371,892 177,552,641 7.01.01 Sales of Goods, Products and Services 165,561,391 145,041,373 7.01.02 Other Revenues 3,990,888 2,345,627 7.01.03 Revenues Related to the Construction of Own Assets 34,950,773 30,153,006 7.01.04 Allowance/Reversal for Uncollectible Accounts -131,160 12,635 7.02 Inputs Acquired from Third Parties -108,642,999 -83,917,046 7.02.01 Cost of Sales -56,225,281 -46,928,351 7.02.02 Materials, Power, Third-party Services and Other Operating Expenses -41,218,299 -27,974,873 7.02.03 Loss/Recovery of Assets Values -912,095 -368,623 7.02.04 Other -10,287,324 -8,645,199 7.03 Gross Added Value 95,728,893 93,635,595 7.04 Retentions -10,065,997 -7,559,662 7.04.01 Depreciation, Amortization and Depletion -10,065,997 -7,559,662 7.05 Net Added Value Produced 85,662,896 86,075,933 7.06 Transferred Added Value 2,681,769 4,502,395 7.06.01 Results of Equity Accounting -289,661 687,898 7.06.02 Financial Income 2,833,645 3,564,275 7.06.03 Other 137,785 250,222 7.07 Total Added Value to be Distributed 88,344,665 90,578,328 7.08 Distribution of Added Value 88,344,665 90,578,328 7.08.01 Personnel 10,475,117 9,521,446 7.08.01.01 Payroll and Related Charges 7,103,245 6,906,094 7.08.01.02 Benefits 2,918,004 2,215,262 7.08.01.03 FGTS 453,868 400,090 7.08.02 Taxes, Duties and Social Contributions 51,074,926 51,556,652 7.08.02.01 Federal 32,496,694 34,472,479 7.08.02.02 State 18,458,361 16,976,085 7.08.02.03 Municipal 119,871 108,088 7.08.03 Remunerationof Third Party Capital 19,237,633 6,898,557 7.08.03.01 Interest 12,446,099 2,064,733 7.08.03.02 Rental 6,791,534 4,833,824 7.08.04 Remuneration of Shareholders' Equity 7,556,989 22,601,673 7.08.04.01 Interest on Shareholders' Equity 2,608,899 5,217,799 7.08.04.03 Retained Earnings / Loss For The Period 5,259,595 16,710,101 7.08.04.04 Non-controlling Interest - Retained Earnings -311,505 673,773 PAGE : 24 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as "Petrobras" or the "Company") to prospecting, drilling, refining, processing, trading and transporting oil originating from wells, shale or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company's head office is located in Rio de Janeiro - RJ. 2 Basis of presentation of interim financial information The consolidated interim information is being presented in accordance with IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) and also in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1). The individual interim accounting information is being presented in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1) and does not present differences in relation to the consolidated information, except for the maintenance of deferred charges, as established in CPC 43 (R1) - Initial Adoption of Technical Pronouncements. The reconciliations of the parent company's shareholders' equity and results with the consolidated are presented in Note 3.1. This interim financial information is presented without repeating certain notes to the financial statements previously disclosed, but with an indication of the relevant changes occurred in the period, as well as some information without the parent company, considering that management understands that consolidated information provides more comprehensive measure of the Company’s financial position and the performance of its operations. Therefore, it should be read together with the Company's annual financial statements for the year ended December 31, 2011, which include the full set of notes. Certain amounts from prior periods have been reclassified for comparability purposes relatively to the current period presentation. These reclassifications did not affect the net income or the shareholders' equity of the Company. The Company's Board of Directors authorized the publication of this interim quarterly information in a meeting held on August 3, 2012. Accounting estimates In the preparation of the interim financial information it is necessary to use estimates for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, liabilities of pension and health care plans, depreciation, depletion and amortization, abandonment costs, provisions for legal processes, market value of financial instruments, income tax and social contribution. Although Management uses assumptions and judgments that are reviewed periodically, the actual results may differ from these estimates. PAGE : 25 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 3 Consolidation basis The consolidated interim financial information includes the quarterly information of Petrobras and its subsidiaries and special purpose entities. The Company did not present material changes in interests in consolidated companies in the period ended June 30, 2012. The Company began to recognize in its financial statements for the year ended December 31, 2011 the investments in jointly controlled entities valued by the equity accounting method, which are no longer consolidated proportionally, in conformity with the alternative established in IAS 31 and the corresponding CPC 19 (R1), approved by CVM Resolution 666/11. Accordingly, the interim financial information for the first half of 2011, published originally, was adjusted and is being presented with this change, as follows: a) Consolidated statement of income Six-month period ended June 30, 2011 Published Effect of proportional consolidation Re-presented Sales revenues 116,269 (904) 115,365 Cost of sales (75,822) 321 (75,501) Gross profit 40,447 39,864 Expenses (15,863) 199 (15,664) Income before financial result, profit-sharing and taxes 24,584 24,200 Financial income (expenses), net 4,918 31 4,949 Equity in results of non-consolidated companies 442 246 688 Income before income taxes 29,944 (107) 29,837 Income tax / social contribution (7,339) 104 (7,235) Net income 22,605 22,602 Net income attributable to: Shareholders of Petrobras 21,928 - 21,928 Non-controlling interests 677 (3) 674 22,605 22,602 b) Consolidated statement of cash flows Six-month period ended June 30, 2011 Published Effect of proportional consolidation Re-presented Cash provided by operating activities 27,172 (417) 26,755 Cash used in investment activities 301 (28,184) Cash provided by financing activities 6,576 34 6,610 Effect of exchange variation on cash and cash equivalents 188 (725) Net change in cash for the period 4,350 106 4,456 Cash and cash equivalents at the beginning of period 30,323 (907) 29,416 Cash and cash equivalents at the end of the period 34,673 33,872 PAGE : 26 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 3.1 Reconciliation of the consolidated shareholders' equity and consolidated net income with that of the parent company Shareholders' equity Net income Jan-Jun/2012 Jan-Jun/2011 Consolidated - IFRS 338,889 332,224 7,557 22,602 Equity of non-controlling interests (2,385) 311 (674) Deferred expenses, net of income tax 457 636 (178) (173) Parent company adjusted to International Accounting Standards (IAS) 337,233 330,475 7,690 21,755 4 Accounting practices The accounting practices and calculation methods used in the preparation of this consolidated and individual quarterly information are the same as those adopted in the preparation of the annual financial statements of the Company for the year ended December 31, 2011. 5 Cash and cash equivalents Consolidated Cash and banks 2,109 3,731 Financial investments - In Brazil Mutual funds - Interbank Deposit 11,533 10,301 Other investment funds 1,776 4,275 - Abroad 10,900 17,440 Total financial investments Total cash and cash equivalents 6 Marketable securities Consolidated Trading securities 19,647 16,785 Available-for-sale 6,015 5,479 Held-to-maturity 297 291 25,959 22,555 Current 19,668 16,808 Non-current 6,291 5,747 The securities for trading refer mainly to investments in treasury notes with maturity terms of more than 90 days and are presented in current assets considering the expectation of their realization in the short term. PAGE : 27 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 7 Accounts receivable Accounts receivable, net Consolidated Trade Accounts Receivable Third parties 19,735 19,348 Related parties (Note 18.5) Jointly controlled entities and associates 1,549 Receivables from the electricity sector 3,672 Petroleum and alcohol accounts - STN 832 Other 5,425 5,545 32,312 30,946 Allowance for uncollectible accounts (3,013) (2,790) 29,299 28,156 Current 22,875 22,053 Non-current 6,424 6,103 Changes in allowance for uncollectible accounts Consolidated Opening balance 2,790 2,681 Additions (*) 342 586 Write-offs (*) (119) (477) Closing balance 3,013 2,790 Current 1,814 1,685 Non-current 1,199 1,105 (*) It includes exchange variation on allowance for uncollectible accounts recorded in companies abroad. Overdue accounts receivable – Third-parties Consolidated Up to 3 months 1,289 1,411 From 3 to 6 months 277 215 From 6 to 12 months 365 264 More than 12 months 3,042 2,982 PAGE : 28 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 8 Inventories Consolidated Products: Oil products (*) 11,134 9,166 Fuel Alcohol (*) 496 782 11,630 9,948 Raw materials, mainly crude oil (*) 14,685 14,847 Maintenance materials and supplies (*) 3,545 3,369 Other 389 367 Current 30,159 28,447 Non-current 90 84 (*) It includes imports in transit. 9 Restricted deposits for legal proceeding and guarantees Consolidated Non-current asset Labor 1,268 1,131 Tax (*) 1,270 1,264 Civil (*) 462 455 Other 129 105 Total (*) Net of deposits related to judicial proceedings for which a provision is recorded, when applicable. 10 Acquisitions and sales of assets Business combinations Arembepe Energia S.A. On January 24, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Arembepe Energia S.A. for R$62, due to the fact that the partner Nova Cibe Energia S.A. had renounced its subscription right. Additionally, on March 6, 2012, Petrobras exercised its option to purchase the remaining shares owned by its partner for R$63 thousand, as established in the Capital Contribution Agreement, and now holds 100% of the total capital (30% in 2011) of the thermoelectric power station. The transaction was approved by ANEEL (Agência Nacional de Energia Elétrica) on February 28, 2012. Energética Camaçari Muricy I S.A. On January 23, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Energética Camaçari Muricy I S.A. for R$31, due to the fact that the partner MDC I Fundo de Investimento em Participações had renounced its subscription right. In the first quarter of 2012, Petrobras paid in R$ 11 raising its interest to 59.91% of the total capital, and on July 20, 2012, paid in the remaining portion of R$ 20, achieving 71.6% of the total capital of the thermoelectric power station (49% in 2011). The transaction was approved by ANEEL ( Agência Nacional de Energia Elétrica ) on February 28, 2012. PAGE : 29 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Sale of assets and other information Merger of Petroquisa and split-off of BRK On January 27, 2012, the Extraordinary General Meeting of Petrobras approved the merger of Petrobras Química S.A. (Petroquisa) and the split-off of BRK Investimentos Petroquímicos S.A. (BRK) with the return of the split-off portion to the patrimony of Petrobras, without increasing the capital. Partial split-off of Downstream On June 29, 2012, Petrobras started retaining a direct interest of 100% in Alberto Pasqualini S.A. – REFAP, after the partial split-off of its subsidiary Downstream Participações Ltda., which previously held this interest. This restructuring did not affect the Company’s shareholders’ equity. Signing of agreement – Pasadena Refinery On June 29, 2012, the Company entered into an out of court agreement which intended to terminate all existing lawsuits between Petrobras group companies and companies members of the Belgian Transcor/Astra group, which controls Astra Oil Trading NV (Astra), including those related to the arbitration process which, in April 2009, recognized Astra’s right to exercise its put option, to sell its interest (50%) in Pasadena Refining System Inc – PRSI and Trading Company to Petrobras America S.A. - PAI. With the exception of US$ 70 million (equivalent to R$ 140) which was recognized in results in the second quarter of 2012, the amount of US$ 820.5 million defined in the agreement had been provided for in prior periods. With the execution of the agreement and the payment of the respective amount, which occurred on the same day the agreement was signed, both parties give full and general release of all the disputes between them. Fair Value Appraisal – GBD The appraisal of the fair value of the assets acquired and the liabilities assumed from the subsidiary Gas Brasiliano Distribuidora S.A. – GBD was concluded in June 2012. Petrobras Gás S.A. - Gaspetro acquired 100% of GBD’s shares in 2011. This appraisal resulted in the allocation of the purchase price of R$ 444 (equivalent to US$ 280 million) to intangible assets totaling R$ 332 and to other assets and liabilities, net of R$ 112. Therefore, no goodwill was recognized. PAGE : 30 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 11 Investments Investments in subsidiaries, jointly controlled entities and associates (Parent company) Subsidiaries Petrobras Netherlands B.V. - PNBV 17,470 13,740 Petrobras Gás S.A. - Gaspetro 10,654 10,574 Petrobras Distribuidora S.A. - BR 10,569 9,960 Refinaria Abreu e Lima S.A. 4,141 2,997 Alberto Pasqualini S.A. - REFAP 3,459 Petrobras Transporte S.A. - Transpetro 3,329 3,146 Petrobras Biocombustível S.A. 1,606 1,477 Companhia Locadora de Equipamentos Petrolíferos S.A. - CLEP 1,463 1,473 Companhia Integrada Têxtil de Pernambuco - CITEPE 1,411 Petrobras International Braspetro - PIB BV 1,095 400 Companhia Petroquímica de Pernambuco - SUAPE 1,039 Termomacaé Ltda. 727 743 Comperj Poliolefinas S.A. 651 651 INNOVA S.A. 391 377 Termoceará Ltda. 330 319 Downstream Participações Ltda. 1,124 Petrobras Química S.A. - Petroquisa 4,516 Other subsidiaries 1,355 1,132 Jointly controlled entities 1,203 1,051 Associates 3,370 1,643 64,263 55,323 Goodwill 3,076 3,056 Unrealized income of the Parent company (1,340) Other investments 198 200 Total investiments 66,231 57,239 PAGE : 31 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Investments in jointly controlled entities and associates (Consolidated) Associates and jointly controlled entities Petrochemical investments 5,801 6,226 Gas distributors 1,253 1,056 Guarani S.A. 790 847 Termoaçu S.A. 565 538 Petroritupano - Orielo 493 458 Nova Fronteira Bionergia S.A. 420 434 Petrowayu - La Concepción 356 330 Petrokariña - Mata 210 195 Distrilec S.A. 149 216 Transierra S.A. 138 122 UEG Araucária 129 128 Other associates and jointly controlled entities 1,334 1,468 11,638 12,018 Other investments 227 230 11,865 12,248 Investments in listed companies Quotation on stock exchange Lot of a thousand shares (R$ per share) Market value Company Type Subsidiaries Petrobras Argentina 678,396 678,396 Common 2.25 2.70 1,526 1,832 1,526 1,832 Associates Braskem 212,427 212,427 Common 10.79 11.78 2,292 2,502 Braskem 75,793 75,793 Preferred - A 13.38 12.80 1,014 970 3,306 3,472 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. PAGE : 32 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 12 Property, plant and equipment By type of asset Consolidated Parent company Land, buildings and improvements Equipment and other assets Assets under construction (*) Expenditures on exploration & development. Production of oil and gas (producing fields) Total Total Balance at December 31, 2010 8,756 97,174 138,578 35,587 280,095 189,775 Additions 169 2,730 53,690 3,139 59,728 42,222 Capitalized interest 7,325 7,325 5,788 Business combinations 24 24 Write-offs (41) (421) (2,221) (568) (3,251) (2,258) Transfers 4,205 31,283 (40,294) 14,812 10,006 4,531 Depreciation, amortization and depletion (799) (9,769) (6,566) (17,134) (12,344) Impairment - formation (91) (276) (391) (758) (473) Impairment - reversal 3 27 66 96 61 Cumulative translation adjustment 66 3,548 1,733 789 6,136 Balance at December 31, 2011 12,359 124,481 158,559 46,868 342,267 227,302 Cost 16,865 195,977 158,559 97,671 469,072 321,469 Accumulated depreciation, amortization and depletion (71,496) (50,803) (126,805) (94,167) Balance at December 31, 2011 12,359 124,481 158,559 46,868 342,267 227,302 Additions 26 2,048 28,959 1,414 32,447 23,560 Capitalized interest 3,655 3,655 2,683 Write-offs (6) (37) (3,211) (19) (3,273) (3,193) Transfers 2,210 24,951 (29,548) 6,120 3,733 274 Depreciation, amortization and depletion (455) (5,890) (3,454) (9,799) (6,958) Impairment - formation (1) (1) Cumulative translation adjustment 93 2,795 1,418 600 4,906 Balance at June 30, 2012 14,227 148,347 159,832 51,529 373,935 243,668 Cost 19,248 225,634 159,832 105,965 510,679 343,747 Accumulated depreciation, amortization and depletion (77,287) (54,436) (136,744) (100,079) Balance at June 30, 2012 14,227 148,347 159,832 51,529 373,935 243,668 Weighted average of useful life in years 25 (25 to 40) excluding land 20 (3 to 31) Unit of production method (*) It includes oil and gas exploration and development costs. At June 30, 2012, property, plant and equipment of consolidated and the parent company includes finance leases assets in the amount of R$ 226 and R$10,573, respectively (R$178 and R$10,921 at December 31, 2011). PAGE : 33 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 13 Intangible assets By type of asset Consolidated Parent company Software Total Rights and concessions Developed in-house Goodwill from expectations of future profitability Total Acquired Balance at December 31, 2010 78,952 320 1,361 906 81,539 78,042 Addition 829 110 336 19 1,294 411 Acquisition through business combination 4 4 Capitalized interest 36 36 36 Write-off (286) (5) (12) (303) (172) Transfers 22 19 (36) (4) 1 (1) Amortization (138) (113) (341) (592) (430) Impairment - formation (2) (2) Cumulative translation adjustment 277 6 24 307 Balance at December 31, 2011 79,654 337 1,344 949 82,284 77,886 Cost 81,328 1,361 2,837 949 86,475 80,079 Accumulated amortization (1,674) (1,024) (1,493) (4,191) (2,193) Balance at December 31, 2011 79,654 337 1,344 949 82,284 77,886 Addition 70 63 115 248 161 Capitalized interest 16 16 16 Write-off (171) (3) (5) (179) (158) Transfers 24 13 (33) (27) (23) (35) Amortization (77) (51) (139) (267) (169) Cumulative translation adjustment 192 5 17 214 Balance at June 30, 2012 79,692 364 1,298 939 82,293 77,701 Cost 81,515 1,452 2,932 939 86,838 80,095 Accumulated amortization (1,823) (1,088) (1,634) (4,545) (2,394) Balance at June 30, 2012 79,692 364 1,298 939 82,293 77,701 Estimated useful life - years 25 5 5 Indefinite At June 30, 2012, the Company's intangible assets include an Onerous Assignment agreement in the amount of R$74,808, entered into in 2010 between the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of 5 billion oil equivalent barrels in up to 40 years, renewable for five years under certain conditions. The agreement for concession of the rights establishes that at the time of the declaration of the commerciality of the reserves there will be a review of volumes and prices, based on independent technical reports. PAGE : 34 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) If the review determines that the acquired rights reach an amount greater than that initially paid, the Company may pay the difference to the Federal Government, or may reduce the total volume acquired in the terms of the agreement. If the review determines that the acquired rights result in an amount lower than that initially paid by the Company, the Federal Government will reimburse the difference in cash or bonds, subject to the budgetary laws. When the effects of the abovementioned review become probable and measurable, the Company will make the respective adjustments to the purchase prices. The agreement also establishes minimum commitments with respect to acquisition of goods and services from Brazilian suppliers in the exploration and development stages of production which will be subject to proof with ANP. In the event of non-compliance, ANP will be able to apply administrative and pecuniary sanctions established in the agreement. 14 Exploration and evaluation activities of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. The amounts involved in these activities are as follows: Consolidated Capitalized balances in assets Intangible assets 78,171 78,167 Property, plant and equipment 21,351 19,623 Total assets 99,522 97,790 - - Consolidated Jan-Jun/2012 Jan-Jun/2011 Exploration costs recognized in results - - Expenses with geology and geophysics 1,071 725 Projects without economic viability (It includes dry wells and signature bonuses) 3,282 1,246 Other exploration expenses 74 79 Total expenses 4,427 2,050 Cash used in activities Operating activities 1,230 795 Investment activities 6,402 3,866 Total cash used 7,632 4,661 15 Trade accounts payable Consolidated Current liabilities Third parties In Brazil 12,206 12,259 Abroad 10,146 9,159 Related parties 706 834 23,058 22,252 PAGE : 35 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 16 Loans and Financing Consolidated Current liabilities Non-current Abroad Financial institutions 11,774 13,641 43,011 37,590 Bearer bonds - Notes, Global Notes and Bonds 1,194 803 56,978 39,441 Other 13 12 10 195 In Brazil Export Credit Notes 105 135 12,988 12,982 BNDES 1,996 1,719 39,176 37,385 Debentures 2,045 1,853 893 993 FINAME 66 79 700 731 Bank Credit Certificate 52 51 3,619 3,606 Other 321 591 3,994 3,482 Interest on debt 2,074 1,648 Current portion of the long-term debt (principal) 7,459 6,921 Current debt 8,033 10,315 17,566 18,884 Maturities of the principal and interest of the debt in non-current liabilities Consolidated 2013 3,987 2014 8,744 2015 13,066 2016 26,663 2017 17,011 2018 and thereafter 91,898 Total PAGE : 36 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Interest rates for debt in non-current liabilities Consolidated Abroad Up to 6% p.a. 78,336 59,202 From 6 to 8% p.a. 19,081 15,729 From 8 to 10% p.a. 2,357 2,211 From 10 to 12% p.a. 68 63 More than 12% p.a. 157 21 In Brazil Up to 6% p.a. 6,625 5,383 From 6 to 8% p.a. 34,099 32,311 From 8 to 10% p.a. 19,325 3,621 From 10 to 12% p.a. 1,151 17,672 More than 12% p.a. 170 192 Balances per currencies in non-current liabilities Consolidated US dollar 90,667 68,012 Real indexed to US dollar 27,569 25,942 Real 33,456 32,882 Euro 4,940 4,681 Japanese Yen 2,569 2,897 Pound Sterling 2,168 1,991 The hedges, contracted for coverage of Notes issued abroad in foreign currencies and the fair value of the long-term loans are disclosed in notes 31 and 32, respectively. Weighted average rate for capitalization of interest The weighted average rate of the financial charges on the debt, used for capitalization of interest on the balance of assets under construction, was 4.6% p.a. in the first half of 2012 (4.9% p.a. in the first half of 2011). PAGE : 37 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Capital marketing funding The loans and the financing are intended, mainly, for the development of oil and gas production projects, the building of ships and pipelines, and the expansion of industrial units. The main long-term funding carried out in the first half of 2012 is presented as follows: a) Abroad Company Date Amount Maturity Description PifCo Feb/12 12,029 2015, 2017, 2021, 2041 Global notes issued in the amounts of US$ 1,250 million, US$ 1,750 million, US$ 2,750 million and US$1,250 million with 2.875% p.a., 3.500% p.a., 5.375% p.a. and 6.750% p.a. coupon, respectively. PNBV Apr/12 to Jun/12 3,612 2018, 2019 and 2023 Financing in the amount of US$1,879 million obtained from Morgan Stanley Bank , JP Morgan Chase, Citibank International PLC, and HSBC Bank PLC - Libor + market interest. b) In Brazil Company Date Amount Maturity Description Fundo de Investimento Imobiliário RB Logística Jan/12 409 2023,2026 and 2028 Issuance of real state credit notes for the construction of a laboratory and an administrative building - IPCA + average spread of 5.3% p.a. FII FCM May/12 514 2025 and 2032 Issuance of real state credit notes for the construction of the assets of Porto Nacional and Porto Cruzeiro do Sul projects - IPCA + 4.0933% p.a. and 4.9781%p.a. 923 Funding in the banking market a) Abroad Amount in US$ million Company Agency Contracted Used Balance Petrobras China Development Bank 10,000 7,000 3,000 PNBV Citibank International PLC 686 549 137 PNBV HSBC Bank PLC 1,000 173 827 PNBV Export Development Canada 500 500 b) In Brazil Company Agency Contracted Used Balance Transpetro (*) BNDES, Banco do Brasil and Caixa Econômica Federal - CEF 10,103 1,068 9,035 REFAP BNDES 1,109 285 824 Petrobras Caixa Econômica Federal - CEF 300 300 (*) Agreements were entered into for purchase and sale of 49 ships and 20 convoy vessels with 6 Brazilian shipyards in the amount of R$11,225, which 90% is financed by BNDES, Banco do Brasil and Caixa Econômica Federal - CEF PAGE : 38 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Guarantees Petrobras is not required to provide guarantees to financial institutions. There are loans obtained from BNDES which are secured by the assets being financed (carbon steel pipes for the Bolivia-Brazil gas pipeline and vessels). The loans obtained by special purpose entities (SPE) are guaranteed by the assets of the projects, as well as lien of credit rights and shares of the SPEs. 17 Leases Minimum receipts/payments of finance leases Consolidated Minimum receipts Minimum payments 2012 223 46 2013 - 2016 1,448 161 2017 and thereafter 4,479 331 Estimated receipts/payments of commitments 6,150 538 Less amount of annual interest (298) Present value of the minimum receipts/payments 3,348 240 Current 176 45 Non-current 3,172 195 At June 30, 2012 3,348 240 Current 225 82 Non-current 2,848 183 At December 31, 2011 3,073 265 Future minimum payments of operating leases Consolidated 2012 15,619 2013 - 2016 78,515 2017 and thereafter 55,225 At June 30, 2012 At December 31, 2011 In the first half of 2012, the Company paid an amount of R$8,891 related to operating leases. PAGE : 39 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18 Related parties Commercial transactions and other operations Petrobras carries out commercial transactions with its subsidiaries, special purpose entities and associates at normal market prices and market conditions. At June 30, 2012 and December 31, 2011, losses were not expected on the realization of these accounts receivable. By account Parent company Jan-Jun/2012 Assets Liabilities Result Current Non-current Total Current Non-current Total Result Operating income, mainly from sales 62,162 Exchange and monetary variations, net Financial income (expenses), net (375) Assets Trade accounts receivable 9,681 12,643 22,324 Accounts receivable, mainly from sales 9,040 - 9,040 Dividends receivable 641 - 641 Intercompany operations - 7,487 7,487 Advance for capital increase - 3,657 3,657 Amounts related to construction of gas pipeline - 777 777 Reimbursement receivable - 292 292 Other operations - 430 430 Liabilities Finance leases (2,157) (6,573) (8,730) Financing on credit operations (1,478) (864) (2,342) Intercompany operations - (14,370) (14,370) Accounts payable to suppliers - Purchases of oil, oil products and other - (7,823) Affreightment of platforms (1,661) - (1,661) Advance from clients (397) - (397) Other (13) - (13) Other operations 60,052 9,681 12,643 22,324 Jan-Jun/2011 53,261 As of December 31, 2011 14,306 11,840 26,146 PAGE : 40 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.1.2 By company Parent company Jan-Jun/2012 Assets Liabilities Result Current Non-current Total Current Non-current Total Subsidiaries (*) BR Distribuidora 35,245 2,103 25 2,128 (239) (15) (254) PIB-BV Holanda 12,064 2,733 6,646 9,379 (3,664) (15,396) (19,060) Gaspetro 3,134 1,120 777 1,897 (1,392) (1,392) Downstream 980 195 113 308 (185) (185) Transpetro 292 604 604 (563) (563) PifCo (229) 19 3 22 (3,038) (3,038) PNBV 14 88 18 106 (1,967) (1,967) Thermoelectric power plants 76 201 294 495 (96) (696) (792) Refinaria Abreu e Lima 149 256 3,330 3,586 Breitener Energética 56 473 473 Brasoil (272) 348 348 (11) (11) Other subsidiaries 334 601 490 1,091 (844) (1,287) (2,131) 51,843 7,920 12,517 20,437 Specific purpose entities (SPE) PDET Off Shore (38) 62 62 (1,476) CDMPI (30) (2,430) NTN (18) 446 50 496 (1,187) NTS (12) 418 7 425 (1,091) 864 119 983 Associates 8,307 897 7 904 (136) 60,052 9,681 12,643 22,324 (*) It includes its subsidiaries and jointly controlled entities. 18.1.3 Rates of intercompany loans Parent company Assets Liabilities Up to 7% p.a. 6,687 9,103 (14,370) Fom 7% to 10% p.a. 172 From 10% to 13% p.a. 75 276 More than 13% p.a. 553 529 7,487 9,908 - PAGE : 41 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.2 Non standard credit rights investment fund (FIDC-NP) The Parent Company has resources invested in the non standard credit right investment fund (FIDC-NP) which are mainly earmarked for the acquisition of performing and/or non-performing credit rights of operations performed by subsidiaries of the Petrobras System. The balances of the Parent Company's operations with the nonstandard credit right investment fund (FIDC-NP) are as follows: Parent Company Financial investments 958 2,474 Marketable securities 7,237 6,840 Financial charges to be allocated 148 153 Assignments of performed rights (856) (681) Total classified in current assets 7,487 8,786 Assignments of non-performed rights (9,639) Total classified in current liabilities Jan-Jun/2012 Jan-Jun/2011 Financial income FIDC-NP 456 98 Financial expenses FIDC-NP (777) (641) Financial income (expenses), net 18.3 Guarantees granted The financial operations carried out by these subsidiaries and guaranteed by Petrobras present the following balances pending settlement: Maturity date of the loans PNBV PifCo PIB-BV Ref. Abreu e Lima TAG Total Total 2012 3,167 4,245 7,412 8,003 2013 64 756 820 782 2014 451 1,166 1,617 1,612 2015 2,426 2,527 4,953 2,264 2016 3,688 8,359 12,047 11,213 2017 2,519 4,083 606 7,208 3,468 2018 and thereafter 19,256 40,463 531 10,531 13,692 84,473 67,025 18.4 Investment fund of subsidiaries abroad At June 30, 2012, a subsidiary of PIB-BV had amounts invested abroad in an investment fund that held, among others, debt securities of other consolidated companies of the Petrobras System related to the Company's projects, mainly the Gasene, Malhas, CLEP, and Marlim Leste (P-53) projects, equivalent to R$15,538 (R$14,527 at December 31, 2011, held by PifCo and Brasoil). PAGE : 42 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.5 Transactions with jointly controlled entities, associates, government entities and pension funds Significant transactions resulted in the following balances: Consolidated Assets Liabilities Assets Liabilities Jointly controlled entities and associates 2,165 900 1,549 783 Gas distributors 941 383 876 355 Braskem and its subsidiaries 877 168 163 134 Other jointly controlled entities and associates 347 349 510 294 0 Government entities and pension funds 44,900 65,124 42,654 67,795 Government bonds 27,505 26,486 Banco do Brasil S.A. (BB) 8,710 10,306 8,066 11,822 Restricted deposits for legal proceedings and guarantees (CEF and BB) 3,329 3,175 Electricity sector (note 18.5.1) 4,152 3,672 Petroleum and alcohol account - Receivable from Federal government (note 18.5.2) 835 832 BNDES 7 42,229 7 40,891 Caixa Econômica Federal (CEF) 8,164 1 8,184 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) 3,922 3,869 Federal government - Proposed dividends and interest on shareholders' equity 1,119 Petros (Pension fund) 131 353 Others 362 372 415 1,557 - 47,065 66,024 44,203 68,578 Current 36,406 8,746 33,801 11,678 Non-current 10,659 57,278 10,402 56,900 18.5.1 Receivables from the electricity sector As of June 30, 2012, the Company had a total amount of R$ 4,152 (R$ 3,672 at December 31, 2011) of receivables from the electricity sector. . The Company provides fuel for thermoelectric power plants, direct or indirect subsidiaries of Eletrobras, located in the northern region of Brazil. Part of the costs of providing fuel for the thermal features are supported by the Fuel Consumption Account - CCC, managed by Eletrobras. . The Company also supplies fuel to Independent Power Producers (PIE), companies created for the purpose of producing power exclusively for Amazonas Distribuidora de Energia S.A. - AME, a direct subsidiary of Eletrobras, whose payments for supplying fuel depend directly on the forwarding of funds from AME to those Independent Power Producers. The balance of these receivables at June 30, 2012 was R$3,705 (R$3,217 at December 31, 2011), of which R$2,852 was overdue (R$2,655 at December 31, 2011). PAGE : 43 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) The Company has been using all available resources in order to recover these receivables. The Company has also made a formal statement to Eletrobras, regarding the necessity of issuing warranties to its controlled entities in order to supply fuel from September 1, 2012 on. Additionally, the Company has electricity supply contracts with AME signed in 2005 by its subsidiary Breitener Energética S.A., which, based on the conditions of the agreements, are considered a financial lease of the two thermoelectric power plants, as the contracts determine, among other conditions, the disposal of the power plants to the AME at the end of the agreement period with no restitution (20-year term). The balance of theses receivables was R$447 (R$ 455 as of December, 31, 2011) and none of which were overdue. 18.5.2 Petroleum and alcohol accounts - STN At June 30, 2012, the balance of the account was R$835 (R$832 at December 31, 2011) and this balance can be settled by the Federal Government by issuing National Treasury Notes in an amount equal to the final balance for the settling of accounts with the Federal Government, in pursuant to what is established in Provisional Measure 2,181, of August 24, 2001, or through offsetting against other amounts that Petrobras may be owing the Federal Government at the time, including tax related amounts or a combination of the foregoing operations. The Company has provided all the information required by the National Treasure Office (STN) seeking to settle all the remaining differences between the parties and settle its accounts with the Federal Government. As the Company considers that the negotiation process between the parties at the administrative level has been exhausted, the Company decided on judicial collection of the aforementioned credit and, accordingly, it filed a lawsuit in July 2011. 18.6 Remuneration of the Company's key personnel The total remuneration of short-term benefits for the Company’s officers during the first half of 2012 was R$6.4 referring to eight officers and ten board members (R$4.6 in the first half of 2011 referring to seven officers and nine board members). The fees for the executive board and the board of directors in the first half of 2012 in the consolidated totaled R$25.2 (R$19.7 in the first half of 2011). As established in Federal Law 12,353/2010, the Board of Directors of Petrobras is now composed of 10 members, after ratification of the employees’ representative in the Annual General Meeting of March 19, 2012. PAGE : 44 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 19 Provisions for decommissioning costs (non-current) Consolidated Non-current liabilities Opening balance 8,839 6,505 Revision of provision 27 2,455 Use by payment (195) (488) Accrual of interest 125 210 Other 33 157 Closing balance 20 Taxes Recoverable taxes Current assets Consolidated Taxes in Brazil: ICMS 3,325 3,186 PIS/COFINS 3,523 2,351 CIDE 114 144 Income tax 3,050 2,251 Social contribution 660 615 Other taxes 577 422 Taxes abroad 635 1,082 Taxes payable Consolidated Current liabilities ICMS 2,347 2,178 PIS/COFINS 1,072 579 CIDE 363 477 Special participation / Royalties 5,013 5,190 Withholding Income tax and social contribution 267 831 Current income tax and social contribution 780 494 Other taxes 1,192 1,220 11,034 10,969 PAGE : 45 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Deferred taxes and social contribution - non-current Consolidated Non-current assets Deferred income tax and social contribution 7,062 8,042 Deferred ICMS 2,012 2,199 Deferred PIS and COFINS 8,791 9,338 Other 542 472 Non-current liabilities Deferred income tax and social contribution 34,809 33,230 Other 12 38 PAGE : 46 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Deferred income tax and social contribution Income taxes in Brazil comprise income tax and the social contribution on net income, where the applicable official rates are 25% and 9%, respectively. The changes in the deferred income tax and social contribution are presented as follows: Consolidated Property, plant and equipment Exploration costs for the extraction of crude oil and gas Other Accounts receivable / payable, loans and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on shareholders' equity Other Total Balance at December 31, 2010 497 711 841 754 53 Recognized in the results for the year (2,321) 815 (201) 150 (57) 349 133 (1,171) (6,157) Recognized in shareholders' equity 44 (50) (6) Cumulative translation adjustment (100) (6) 15 32 (76) (135) Other 186 246 (303) (33) (42) 554 608 Balance at December 31, 2011 629 644 1,190 887 Recognized in the results for the period (1,143) 2,027 16 42 26 95 (865) (101) (1,794) Recognized in shareholders' equity (170) (170) Cumulative translation adjustment (271) (5) (33) (119) 2 (173) (599) Other (27) (15) (141) (69) 31 (47) 272 4 Balance at June 30, 2012 1,084 669 504 1,285 24 Deferred tax assets 8,042 Deferred tax liabilities (33,230) At December 31, 2011 Deferred tax assets 7,062 Deferred tax liabilities (34,809) At June 30, 2012 PAGE : 47 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on projections that have been made. Reconciliation of income tax and social contribution on income The reconciliation of the taxes calculated in accordance with statutory rates and the amount of taxes recorded are presented as follows: Consolidated Jan-Jun/2012 Jan-Jun/2011 Income before income taxes 10,821 29,837 Income tax and social contribution at statutory rates (34%) (3,679) (10,145) Adjustments for calculation of the effective rate: · Tax benefit from inclusion of interest on shareholders' equity as operating expenses 887 1,774 · Results of companies abroad subject to different tax rates 186 1,062 · Tax incentives 182 52 · Tax losses (384) (98) · Permanent exclusions/(additions), net * (632) (4) · Tax credits of companies abroad in the exploration stage · Other 176 123 Income tax and social contribution expense Deferred income tax and social contribution (1,794) (4,124) Current income tax and social contribution (1,470) (3,112) Effective rate for income tax and social contribution 30.2% 24.3% (*) It includes equity accounting. PAGE : 48 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 21 Employee benefits The Company sponsors defined benefit and variable contribution pension plans, in Brazil and abroad, and has a health care plan, with defined benefits, that covers all present and retired employees of the companies in Brazil and their dependents. The changes in the benefits granted to employees are presented as follows: Consolidated Pension Plan Health Care Plan Total Balance at December 31, 2010 4,795 11,786 16,581 Costs incurred in the year 1,047 1,846 2,893 Payment of contributions (514) (611) (1,125) Payment of the financial commitment agreement (290) (290) Other 21 21 Balance at December 31, 2011 5,059 13,021 18,080 Current 776 651 1,427 Non-current 4,283 12,370 16,653 5,059 13,021 18,080 Costs incurred in the period 961 1,051 2,012 Payment of contributions (286) (336) (622) Payment of the financial commitment agreement (150) (150) Other 18 3 21 Balance at June 30, 2012 5,602 13,739 19,341 Current 772 651 1,423 Non-current 4,830 13,088 17,918 5,602 13,739 19,341 PAGE : 49 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) The net expenditure with the pension and health care plans includes the following components: Consolidated Pension plan Defined benefit Variable contribution Health care plan Total Current service cost 206 244 143 593 Cost of interest: · With financial commitment agreement 280 280 · Actuarial 3,191 83 871 4,145 Estimated income from the plan's assets (2 ,991) (2 6) (3,017) Amortization of unrecognized actuarial losses 207 9 35 251 Contributions by participants (2 11) (5 3) (264) Unrecognized past service cost 12 4 2 18 Other 5 1 6 Net cost for Jan-Jun/2012 Portion with respect to participants : Active 342 257 398 997 Inactive 357 5 653 1,015 Net cost for Jan-Jun/2012 Net cost for Jan-Jun/2011 As of June 30, 2012, the balances of the Terms of Financial Commitment Agreement, signed by the Company and Petros in 2008, totaled R$5,199, of which R$50 in interest falls due in 2012. On the same date, the Company held long-term National Treasury Notes in the amount of R$5,904. In July, 2012, this warranty was replaced by a crude oil and/or oil products pledge from the inventories of the Company. In the first half of 2012, the Company's contribution to the defined contribution portion of the Petros Plan 2 was R$231. 22 Shareholders’ Equity Paid in capital At June 30, 2012, subscribed and fully paid-in capital in the amount of R$205,392 is represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Dividends a) Dividends - fiscal year 2011 The Annual General Shareholders' Meeting held on March 19, 2012 approved dividends referring to 2011, in the amount of R$12,001, corresponding to 38.25% of the basic profit for dividend purposes and R$0.92 per common and preferred share, without distinction, which comprise the capital. PAGE : 50 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) These dividends include interest on shareholders' equity in the total amount of R$10,436 and are being distributed as follows: Payment Date of approval by Board of Directors Date of shareholder position Date of payment Amount of payment Gross amount per share (Commom and Preferred) (R$) 1st payment of interest on shareholders' equity 04.29.2011 05.11.2011 05.31.2011 2,609 0.20 2nd payment of interest on shareholders' equity 07.22.2011 08.02.2011 08.31.2011 2,609 0.20 3rd payment of interest on shareholders' equity 10.28.2011 11.11.2011 11.30.2011 2,609 0.20 4th payment of interest on shareholders' equity 12.22.2011 01.02.2012 02.29.2012 2,609 0.20 Dividends 02.09.2012 03.19.2012 05.18.2012 1,565 0.12 b) Interest on shareholders' equity - fiscal year 2012 The Company’s Board of Directors approved on April 27, 2012, the early distribution of remuneration to shareholders in the form of interest on shareholders’ equity, as established in article 9 of Law 9,249/95 and Decrees 2,673/98 and 3,381/00, in the amount of R$2,609, corresponding to a gross value of R$0.20 per common and preferred shares, which payment occurred on May 31, 2012, based on the shareholding position of May 11, 2012. This interest on shareholders' equity should be discounted from the remuneration that will be distributed on the closing of fiscal year 2012. The amount will be monetarily restated in accordance with the variation of the SELIC rate since the date of effective payment until the end of the aforementioned fiscal year. The interest on shareholders’ equity is subject to 15% of withholding income tax, except for shareholders that are declared immune or exempt. Earnings per share Consolidated Parent company Jan-Jun/2012 Jan-Jun/2011 Jan-Jun/2012 Jan-Jun/2011 Net income attributable to Petrobras' shareholders 7,868 21,928 7,690 21,755 Weighted a verage of the number of common a nd preferred shares outstanding (No. of Shares) 13,044,496,930 13,044,496,930 13,044,496,930 13,044,496,930 Basic and diluted ea rnings per common a nd preferred share ( R$ per share) 0.60 1.68 0.59 1.67 PAGE : 51 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 23 Sales revenue Consolidated Jan-Jun/2012 Jan-Jun/2011 Gross sales revenue 165,561 145,041 Sales charges (31,380) (29,676) Sales revenues 24 Other operating expenses, net Consolidated Jan-Jun/2012 Jan-Jun/2011 Pension and health care plans (1,015) (782) Losses and contingencies with judicial proceedings (851) (174) Institutional relations and cultural projects (692) (567) Unscheduled stoppages and pre-operating expenditure s (829) (662) Adjustment to market value of inventories (911) (259) Corporate expenditures on health , safety and environment (260) (312) Operating expenses with thermoelectric power stations (103) (100) Impairment (1) (4) Gains on disposal of non-current assets 20 (239) Government grants 591 214 E&P joint-arrangement charge /refund 146 (133) Other (209) (839) 23 PAGE : 52 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 25 Expenses by nature Consolidated Jan-Jun/2012 Jan-Jun/2011 Raw material / products purchased (56,225) (46,928) Production taxes (15,680) (13,090) Personnel expenses (10,475) (9,521) Depreciation, depletion and amortization (10,066) (7,560) Finished goods and work in progress inventories variation 1,718 5,922 Contracted services, freights, rents and general charges (19,256) (16,410) Projects without economic viability (It includes dry wells and signature bonuses) (3,282) (1,246) Taxes expenses (318) (354) Losses with judicial and administrative procedures (851) (174) Institutional relations and cultural projects (692) (567) Unscheduled stoppages and pre-operating expenses (829) (662) Corporate expenditures on health, safety and environment (260) (312) Adjustment to market value of inventories (911) (259) Impairment (1) (4) Cost of sales (97,922) (75,501) Selling expenses (4,702) (4,236) Administrative and general expenses (4,696) (4,057) Exploration costs (4,427) (2,141) Research and development expenses (949) (1,019) Other taxes (318) (354) Other operating income and expenses, net (4,114) (3,857) PAGE : 53 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 26 Financial income (expenses), net Consolidated Jan-Jun/2012 Jan-Jun/2011 Exchange and monetary variation on net debt (*) (3,246) 2,096 Expenses on debt (4,868) (3,859) Income from investments and marketable securities 1,912 2,559 Financial result on net debt Capitalized financial charges 3,671 3,668 Gains (losses) on hedges 113 (177) Income from marketable securities 172 441 Other financial expenses and income, net 97 (35) Other exchange and monetary variations, net (3,793) 256 Financial income (expenses), net Financial income (expenses), net (**) Income 2,834 3,564 Expenses (1,737) (967) Exchange and monetary variations, net (7,039) 2,352 (*) Includes monetary variation on debt in local currency indexed to the variation of the US dollar. (**) Pursuant to item 3.06 of the income statement. 27 Supplementary information on the statement of cash flows Consolidated Jan-Jun/2012 Jan-Jun/2011 Amounts paid and received during the period Income tax and social contribution 922 1,021 Third party with holding income tax 2,332 1,861 Investment and financing transactions not involving cash Acquisition of property, plant and equipment on credit 282 11 Formation of provision for decommissioning costs 5 PAGE : 54 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 28 Segment reporting Consolidated assets by business segments - 06.30.2012 Assets Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Current assets 11,605 Non-current assets Long-term receivables 8,503 8,558 3,232 35 1,344 4,751 17,743 (552) 43,614 Investment 56 5,851 2,225 1,542 34 1,955 202 11,865 Property, plant a nd equipment, net 185,300 115,102 42,167 522 5,088 19,981 5,775 373,935 Intangible assets 76,376 310 753 804 3,155 895 82,293 As of June 30, 2012 Consolidated assets by business segments - 12.31.2011 Current assets Non-current assets Long-term receivables 7,766 7,910 3,050 32 1,243 5,465 19,146 (630) 43,982 Investment 23 6,306 2,160 1,612 84 1,873 190 12,248 Property, plant a nd equipment, net 169,833 102,473 41,208 536 4,709 17,842 5,666 342,267 Intangible assets 76,542 293 732 799 2,987 931 82,284 As of December 31, 2011 PAGE : 55 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Consolidated Statement of Income per Business Area – 2012 Jan-Jun/2012 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues Intersegments 71,896 34,824 1,285 286 719 3,442 (112,452) Third parties 349 75,445 8,660 110 36,170 13,447 134,181 Cost of sales (31,351) (123,146) (7,883) (422) (33,614) (13,151) 111,645 (97,922) Gross profit Income (expenses) Selling, administrative and general expenses (482) (3,003) (851) (64) (2,024) (835) (2,256) 117 (9,398) Exploration costs (4,198) (229) (4,427) Research and development expenses (425) (179) (27) (38) (2) 0 (278) (949) Other taxes (45) (56) (36) (2) (17) (86) (76) (318) Other operating income and expenses, net (726) (954) (125) (14) 33 (205) (2,123) (4,114) Income before financial results, profit sharing and income taxes Financial income (expenses), net (5,942) (5,942) Equity in results of non-consolidated companies (2) (364) 158 (62) 1 (11) (10) (290) Income before income taxes Income tax and social contribution (11,906) 5,804 (348) 49 (430) (1,271) 4,603 235 (3,264) Net income Net income attributable to: Shareholders of Petrobras 23,117 (11,629) 793 (157) 836 1,032 (5,669) (455) 7,868 Non-controlling interests (7) 40 69 (413) (311) PAGE : 56 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Consolidated Statement of Income per Business Area - 2011 Jan-Jun/2011 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues Intersegments 58,873 30,621 1,062 200 624 3,315 (94,695) Third parties 255 64,153 6,480 41 34,274 10,162 115,365 Cost of sales (25,249) (95,693) (4,791) (289) (32,073) (10,441) 93,035 (75,501) Gross profit Income (expenses) Selling, administrative and general expenses (402) (2,504) (876) (56) (1,863) (752) (1,923) 83 (8,293) Exploration costs (1,894) (247) (2,141) Research and development expenses (547) (180) (52) (7) (4) (229) (1,019) Other taxes (34) (40) (33) (24) (86) (137) (354) Other operating income and expenses, net (843) (512) (223) (27) (19) (452) (1,827) 46 (3,857) Income before financial results, profit sharing and income taxes Financial income (expenses), net 4,949 4,949 Equity in results of non-consolidated companies 357 238 42 2 48 1 688 Income before income taxes Income tax and social contribution (10,254) 1,413 (532) 47 (311) (90) 1,972 520 (7,235) Net income Net income attributable to: Shareholders of Petrobras Non-controlling interests (15) (11) 7 16 677 674 PAGE : 57 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Consolidated Statement per International Business Area Jan-Jun/2012 Income statement Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Sales revenues Intersegments 3,546 1,959 33 7 (2,103) 3,442 Third parties 1,471 6,669 512 4,795 13,447 Income before financial results, profit sharing and income taxes 59 70 4 Net income attributable to shareholders of Petrobras 25 68 4 Jan-Jun/2011 Income statement Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Sales revenues Intersegments 3,139 1,993 34 28 (1,879) 3,315 Third parties 752 5,014 420 3,965 11 10,162 Income before financial results, profit sharing and income taxes 84 35 16 Net income attributable to shareholders of Petrobras 90 36 16 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Total assets As of 06.30.2012 As of 12.31.2011 PAGE : 58 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 29 Legal proceedings and contingencies The Company is defendant in numerous legal proceedings of a tax, civil, labor and environmental nature, arising from the normal course of its operations. The classification of the lawsuits in accordance with the expectation of loss as probable, possible or remote, as well as their estimated amounts, is prepared based on advice from its legal advisors and management's best judgment. Provisions for legal proceedings The Company recorded provisions in an amount sufficient to cover the losses considered as probable and that could be reasonably estimated. Among which, the main proceedings are related to income tax withheld at source for issuing securities abroad, losses and damages as result of the cancellation of an assignment of a federal VAT (IPI) credits to a third party; and indemnifications for fishermen cruising out of an oil spillage that occurred in Rio de Janeiro in January 2000. The Federal Public Attorney’s Office and the Public Attorney’s Office of the State of Paraná filed lawsuits against Petrobras with respect to compensation for pain and suffering, financial damages and environmental recovery due to oil spillages: (i) at Terminal São Francisco do Sul – Refinaria Presidente Vargas, on July 16, 2000, with provision in 2011 whose restated value amounts to R$68; and (ii) in the Araucária – Paranaguá polyduct (OLAPA), at the headwaters of Rio do Meio (the Meio river), in the town of Morretes – state of Paraná, on February 16, 2001, which resulted in a reconciliation agreement signed on April 26, 2012, provided for in March, 2012 of R$ 106, R$ 94 of which were paid in May 2012, and R$ 12 are provisioned in order to support expenses to recover the area. The amounts recorded as provisions, net of restricted deposits for legal proceedings, are as follows: Consolidated Parent company Non-current liabilities Labor claims 331 290 229 202 Tax claims 726 661 91 12 Civil claims (*) 416 298 282 161 Other claims 161 112 80 62 (*) Net of deposits in court, when applicable. Consolidated Parent company Opening balance Addition of provision 775 534 335 Use by payments (530) (183) (118) Transfers per deposits in court (34) (266) (237) Accrual of interest 62 72 62 86 Other (61) (5 4) Closing balance PAGE : 59 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Legal proceedings classified as possible losses (not provisioned for) Consolidated Nature Estimate Tax 37,191 Civil-General 10,561 Labor 2,847 Civil-Environmental 1,061 Other 7 The tables below present in detail the main lawsuits of a tax, civil and labor nature, whose expectations of loss are classified as possible: a) Proceedings of a tax nature Description of proceedings of a tax nature Estimate Plaintiff: Federal Revenue Department of Brazil 1) Deduction from the calculation basis of income tax (IRPJ) and social contribution (CSLL) and a fine on the renegotiation of the Petros Plan. Current situation: Awaiting a hearing of an administrative appeal at the 2nd instance. 3,222 2) Profit of subsidiaries and associates domiciled abroad in 2005, 2006, 2007 and 2008 not included in the calculation basis of IRPJ and CSLL. Current situation: Awaiting a hearing of an appeal at the administrative instance. 3,182 3) Deduction from the calculation basis of IRPJ and CSLL of expenses incurred in 2007 related to benefits to the employees and Petros. Current situation The question is being argued in the ambit of two processes at the administrative level. 1,541 4) Income tax withheld at source (IRRF) on remittances for payment of affreightment of vessels in the period from 1999 to 2002. Current situation: The Company is discussing the issue in the judicial sphere and has a preliminary decision that ensures the suspension of the tax liability. 4,754 5) Non payment of CIDE on imports of naphtha sold to Braskem. Current situation: The issue is being discussed at the administrative level. 3,032 6) Non-payment of CIDE in the period from March 2002 till October 2003 in transactions with distributors and petrol stations that were holders of judicial injunctions that determined the sale without transfer of that tribute. Current situation: Awaiting a hearing of an appeal in the Higher Chamber of Tax Appeals (CSRF). 1,256 7) Non-payment of tax on financial operations (IOF) on intercompany loans. Current situation: Awaiting a hearing of an appeal at the administrative instance. 1,206 8) Income tax withheld at source (IRRF) on remittances abroad for payment of petroleum imports. Current situation: Awaiting a hearing of an appeal at the administrative instance. 1,454 Plaintiff: State Finance Department of Rio de Janeiro 9) ICMS on exit operations of liquid natural gas (LNG) without issuing a tax document in the ambit of the centralizing establishment. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 2,476 10) Difference in ICMS rate in operations of sale of aviation kerosene, due to the declaration of unconstitutionality of Decree 36,454/2004. Current situation The question involves processes which are in progress at the administrative level, where the Company has presented its defense. 1,567 PAGE : 60 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Description of proceedings of a tax nature Estimate Plaintiff: State Finance Department of São Paulo 11) Withdrawal of collection of ICMS on the importing of a drilling rig – temporary admission in São Paulo and clearance in Rio de Janeiro and a fine for breach of accessory obligations. Current situation: One of the processes is in the administrative stage and another was submitted to judicial proceedings, obtaining a decision favorable to the Company. 4,143 Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha and Vitória. 12) Failure to withhold and collect tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo, despite Petrobras having made the withholding and payment of these taxes to the municipalities where the respective service providers are established, in accordance with Complementary Law 116/03. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 1,010 Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe 13) Use of ICMS credits on the purchase of drilling bits and chemical products used in formulating drilling fluid. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought 718 to ensure its rights. 14) Other processes of a tax nature 7,630 Total for proceedings of a tax nature Description of proceedings for a civil nature Estimate Plaintiff: Porto Seguro Im óveis Ltda. 1) Porto Seguro , a minority shareholder of Petroquisa , filed a lawsuit against Petrobras , related to alleged losses arising from the sale of the shareholding interests of Petroquisa in various petrochemical companies included in the National Privatization Program. The plaintiff claims that the Company indemnify it in 5% as a premium and 20% of the same amount as lawyers' fees to Lobo & Ibeas Advogados . Current situation: This matter is currently before the Superior Court and the Federal Supreme Court, awaiting trial docket designation in light of the special appeal brought by the Company. There is a chance that this appeal maybe decided in the second half of 2012. 7,586 Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocom bustíveis - ANP 2) Differences in the payment of special participation charge in fields of the Campos Basin: Albacora, Carapeba, Cherne, Espadarte, Marimba, Marlim, Marlim Sul, Namorado, Pampo and Roncador fields. In addition, the plaintiff is claiming fines for alleged non-compliance with minimum exploratory programs . Current stage: With the conclusion of the administrative phase of this proceeding, this matter was brought before the judicial courts . The Company obtained an injunction suspending the collection of fines until the end of the trial process, which is currently before the first instance, in the production of evidence phase. 1,145 3) Other proceedings of a civil nature 1,830 Total for proce edings of a civil nature b) Proceedings of a civil nature – General PAGE : 61 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) c) Proceedings of a labor nature Description of proceedings for a labor nature Estimate Plaintiff: SINDIPETRO / Norte Fluminense 1) The plaintiff filed a claim related to the failure to pay overtime for holidays worked and compensatory damages (suppression of extra shift) Current situation: Denial of the claim in first instance The union’s appeal was sustained, granting the payment. The Company filed an appeal that is pending judgment . 1,104 2) Other proceedings of a labor nature 1,743 Total for proceedings of a labor nature 29.3 Contingencies from operating partnerships - Frade field In November 2011, there was an oil spillage in the Frade field, located in the Campos basin, which is operated by Chevron Brasil. The federal public prosecutor is conducting an investigation and has initiated a process claiming R$20 billion in damages against Chevron Brasil, Chevron Latin America Marketing LLC and Transocean Brasil Ltda., where the latter was operator of the platform at the time of the spillage. In April 2012, a new public civil suit was filed by the Federal Public Attorney’s Office against Chevron and Transocean, due to droplets of oil identified in underwater images within the Frade field. In this suit the Federal Public Attorney’s Office intends to condemn the defendants to a further R$20 billion as compensation for damages to the community. The assessment by the Company’s lawyers is that the amounts claimed are not reasonable and are disproportionately high in relation to the extent of the damages caused. In the second suit, as the oil was not identified on the surface, it is not even possible to conceive of the existence of any actual damage to the community. Petrobras holds a 30% interest in the Frade consortium. Although it is not a party to the legal suits, because of its equity interest Petrobras may be contractually obliged to pay 30% of the total contingencies related to the Frade field. In the event Chevron is held legally responsible, Petrobras may be contractually subject to the payment of up to 30% of the costs referring to the compensations. 29.4 Contingencies assets 29.4.1 Recovery of maintenance costs – Barracuda & Caratinga In 2006, Petrobras, as representant of Barracuda & Caratinga Leasing Company B.V. (BCLC), filed to an arbitration abroad against Kellogg, Brown, Root, LLC (KBR), to obtain indemnifications for maintenance costs incurred on flexible lines of the Barracuda and Caratinga field, during the period covered by a contractual guarantee. On September 21, 2011, the arbitration Court decided in favor of BCLC, definitively, condemning KBR to indemnify R$ 339, pleaded in the arbitration, plus Petrobras’ internal costs in conducting the arbitration, in addition to legal fees and costs of the arbitration. After the decision, the Company recognized in 2011 the amount of R$ 339 in non-current assets. PAGE : 62 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 30 Guarantees for concession agreements for oil exploration Petrobras gave guarantees to the Agência Nacional do Petróleo, Gás Natural e Biocombustíveis - ANP in the total amount of R$6,372 for the Minimum Exploration Programs as established in the concession agreements for exploration areas, with R$5,733, net of commitments already undertaken, remaining in force. Of this amount, R$3,332 corresponds to a lien on the oil from previously identified fields already in production, and R$2,401 refers to bank guarantees. 31 Risk management and derivative financial instruments Petrobras is exposed to a series of risks arising from its operations, such as: market risk related to oil and oil products prices, foreign exchange rates and interest rates, credit risk and liquidity risk. 31.1 Risk management The Petrobras’ risk management policy aims at contributing towards an appropriate equilibrium between its objectives for growth and return and its risk exposure level, whether inherent to the exercise of its activities or arising from the context within which it operates, so that, through effective allocation of its physical, financial and human resources, the Company may achieve its strategic goals. The Executive Committee, responsible for Petrobras’ risk management, established the Financial Integration Committee, to assess and establish guidelines for measuring, monitoring and managing the risks and to support its decisions. The Comitee is permanently composed of all the executive managers of the financial department, and the executive managers of the business departments are called upon for discussions of specific themes. 31.2 Market risk 31.2.1 Risk management of prices of oil and oil products Petrobras maintains, as a preference, exposure to the prices cycle, not using derivatives for hedging t he purchases and sales that aim at attending the Company’s operational requirements. Operations with derivatives are limited to hedging the expected results from transactions carried out abroad, which are usually short-term, accompanying the terms of commercial operations. The main parameters used in risk management, for changes in Petrobras’ prices of oil and oil products, in the transactions carried out abroad, are: operating cash flow at risk (CFAR), Value at Risk (VAR) and Stop Loss. PAGE : 63 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) a) Notional value, fair value and guarantees of the derivatives of oil and oil products. Derivatives for oil and oil products Statement of Financial Position Consolidated Notional value (in thousands of bbl)* Fair value ** Futures contracts 34 Purchase commitments 40,268 30,193 Sale commitments (48,473) (36,410) Options contracts Call Long position 14,628 6,728 Short position (15,228) (7,458) Put Long position 25,783 3,990 Short position (25,060) (5,390) Forward contracts Long position 125 275 Short position Total recorded in other current assets and liabilities 30 (*) A negative notional value (in bbl) represents a short position. (**) Negative fair values were recorded in liabilities and positive fair values in assets. Financial income Consolidated Jan-Jun/2012 Jan-Jun/2011 Gain (loss) recorded in the results for the period 123 (196) Garantees given as collateral Consolidated Generally consist of deposits 133 168 PAGE : 64 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) b) Sensitivity analysis of derivatives of oil and oil products The probable scenario is the fair value at June 30, 2012. The stressed scenarios consider changes on the risk variable price of 25% and 50%, respectively, comparatively to June 30, 2012. Consolidated Oil and Oil Products Risk Probable at Possible (Δ of 25 %) Remote (Δ of 50 %) Brent Derivative (Brent prices increase) (4) (423) (843) Inventories (Brent prices decrease) 9 405 801 5 (18) (42) Diesel Derivative (Diesel prices increase) 11 (8) (28) Inventories (Diesel prices decrease) (9) 4 18 2 (4) (10) Freight Derivative (Freight costs decrease) (1) (2) (3) Inventories (Freight costs increase) 1 2 3 Gasoline Derivative (Gasoline prices increase) (17) (45) (74) Inventories (Gasoline prices decrease) 6 34 62 (11) (11) (12) LLS Derivative (LLS prices decrease) (1) (30) (60) Inventories (LLS prices increase) 2 31 60 1 1 Fuel Oil Derivative (Fuel Oil prices increase) 1 (229) (459) Inventories (Fuel Oil prices decrease) (8) 221 450 (7) (8) (9) Propane Derivative (Propane prices increase) (4) (19) (34) Inventories (Propane prices decrease) 17 35 53 13 16 19 WTI Derivative (WTI prices decrease) 16 (160) (225) Inventories (WTI prices increase) (11) 131 273 5 (29) 48 c) Embedded derivatives - Sale of ethanol The Company entered into a sales agreement of hydrated ethanol by a price formula set in the time of signing the agreement. The definition of price of each shipment of hydrated ethanol delivered this agreement involves two distinct references quotations: ethanol and naphtha. Considering that the quotation for naphtha does not have a strict relation with the market cost or value of ethanol, the portion referring to the derivative instrument was separated from the main agreement and recognized at fair value (level 3), and classified as financial income. The Company determined the fair value of this agreement based on the difference between the spreads for naphtha and ethanol. PAGE : 65 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) The notional and fair values and the sensitivity analysis of the swap are presented below: Forwardcontracts Notional value (in thousand of m 3 ) Fair value Sensitivity analysis at 06.30.2012 Risk Probable(*) Possible (Δ of 25%) Remote (Δ of 50%) Long position(Maturity in2015) 644 (13) 49 Fallin Naphtha vs. Ethanol spread (4) (16) (19) (*) The probable scenario was obtained from the difference between future ethanol and naphtha contracts maturing on September 30, 2012. Financial income Jan-Jun/2012 Jan-Jun/2011 Gain (loss) recorded in the results for the period (11) (2) The Company determined the fair value of this contract based on practices used on the market, where the difference between the spreads for naphtha and ethanol is calculated. The selling price of ethanol in the agreement refers to the Brazilian market (ESALQ). The values of the parameters used in the calculation were obtained from market price quotations for ethanol and naphtha on the CBOT (Chicago Board of Trade) future market on the last working day of the period of the financial information. 31.2.2 Exchange risk management Exchange risk is one of the financial risks that the Company is exposed to and it originates from changes in the levels or volatility of the exchange rate that reference asset and liabilities positions. As regards exchange risk management, Petrobras seeks to identify and handle them in an integrated manner, and treat them or create “natural risk mitigation”, benefiting from the correlation between its income and expenses. In the specific case of exchange variation inherent to the contracts with the cost and remuneration involved in different currencies, this natural risk mitigation is carried out through allocating the cash investments between the real and the US dollar or another currency. The management of risks is done for the net exposure. Periodical analyses of the exchange risk are prepared, assisting the decisions of the executive committee. The exchange risk management strategy involves the use of derivative instruments to minimize the exchange exposure of certain Company’s obligations. a) Main transactions and future commitments in foreign currency hedged by derivative operations Cross currency swap Yen vs. Dollar The Company contracted a cross currency swap, aimed at fixing in dollars the Company's bonds issued in yens. The Company does not intend to settle these contracts before the end of term. For this relation between the derivative and the loan, qualified as cash flow hedge, the hedge accounting was adopted. PAGE : 66 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Changes in fair value, to the extent the hedge is effective, the Company obtained this test, are reported in accumulated other comprehensive income until the results of the hedged item occurs. b) Notional value, fair value andguarantees Consolidated Notional value (in millions) Fair value Statement of Financial Position Cross Currency Swap (Maturity in 2016) Asset position (JPY) - 2.15% p.a. JPY 35,000 JPY 35,000 958 926 Liability position (US$) - 5.69% p.a. USD 298 USD 298 (732) (683) Swap (Maturity in 2012) 32 Asset position - US$ USD 127 241 Liability position - R$ CDI BRL 199 (209) Purchase of forward dollar USD 1,453 87 Sale of forward dollar USD 575 USD 87 Total recorded in other current assets and liabilities Financial result and shareholders' equity Jan-Jun/2012 Jan-Jun/2011 Gain (loss) recorded in the results for the period (2) 21 Gain (loss) recorded in shareholders' equity 15 (9) The existing foreign currency derivative operations do not require a guarantee margin deposit. PAGE : 67 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) c) Sensitivity analysis: of net debt in foreign currency The probable scenario based on external data, as well as the stressed scenarios (25% and 50% of exchange variation) are, as follows: Financial Instruments Exposure Risk Consolidated Scenarios: Probable Possible (Δ 25%) Remote (Δ 50%) Financial Instruments (Assets) 12,316 (194) 3,079 6,158 Financial Instruments (Liabilities) (86,980) 1,368 (21,745) (43,490) Dollar Forward Derivative (Long) 2,937 (46) 734 1,468 Forward Derivative (Short) (1,162) 18 (291) (581) Financial Instruments (Assets) 5 0 1 2 Financial Instruments (Liabilities) (2,702) Yen 7 (675) (1,351) Derivative - Cross-currency Swap 886 2 189 314 9 Financial Instruments (Assets) 1,022 (22) 255 511 Financial Instruments (Liabilities) (5,390) Euro 116 (1,348) (2,695) 94 Financial Instruments (Assets) 299 (2) 75 149 Financial Instruments (Liabilities) (2,245) Sterling 15 (561) (1,122) 13 Financial Instruments (Assets) 670 (21) 167 335 Financial Instruments (Liabilities) (2,438) Peso 78 (609) (1,219) 57 * The probable scenarios were calculated considering the following risks for September, 30, 2012: Real x Dollar – 1.57% depreciation of the Dollar against the Real / Dollar x Yen – 0.26% depreciation of the Yen / Dollar x Euro: 2.15% depreciation of the Euro / Dollar x Pound: 0.69% depreciation of the Pound / Dollar x Peso: 3.21% depreciation of the Peso. The data were obtained from Focus report and Bloomberg. The Company has assets and liabilities subject to foreign exchange variations, which main exposure is the Real against the U.S. dollar. The balances of assets and liabilities in foreign exchange of subsidiaries and controlled companies outside of Brazil are not included on the exposure above, when transacted in currency equivalent to its respective functional currencies. Considering the balance between liabilities, assets, revenues and future commitments in foreign currency, the impact of possible exchange variations does not jeopardize the liquidity of the Company in the short term, as most of its debt mature in the long term. 31.2.3 Interest rate risk management Petrobras is subject mainly to fluctuations of the LIBOR, in the financing expressed in foreign currency, and to the long-term interest rate, published by the Central Bank, in the financing expressed in Reais. An increase in the rates negatively impacts Petrobras’ financial expenses and financial position. PAGE : 68 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Petrobras considers that the exposure to interest rate fluctuations will not have a material impact, and so, preferably, it does not use derivative financial instruments to manage this type of risk; except for specific situations presented by companies of the Petrobras system. a) Main transactions and future commitments hedged by operations with derivatives Swap contracts Floating interest rate (Libor USD) vs. Fixed rate (USD) The Company contracted an interest rate swap in order to transform financing tied to a floating rate into a fixed rate in order to eliminate the mismatch between the cash flows of assets and liabilities of an investment project. The Company does not intend to settle the operation before its maturity and, therefore, adopted hedge accounting for the relationship between the financing and the derivative. Other open operations are covered in the table below: b) Notional value, fair value, guarantees and sensitivity analysis of the interest rate derivatives Consolidated Notion al value (in millions) Fair value Statement of Financial Position Swap (maturity in 2020) Liability position USD 469 USD 478 Swap (maturity in 2015) Asset position – Euribor EUR 18 EUR 20 1 1 Liability position – Fixed rate 4.19% EUR 18 EUR 20 (4) (4) Total recorded in other assets and liabilities Financial Result and Shareholders' Equity Jan-Jun/2012 Jan-Jun/2011 Gain (loss) recorded in the results for the period (1) - Gain (loss) recorded in shareholders' equity (22) - Consolidated Scenarios: Interest rate derivatives Risk Probable (*) Possible (Δ of 25%) Remote (Δ of 50%) Hedge (derivative swap) Libor decrease (15) 3 5 Debt Libor increase 15 (3) (5) Net efect Hedge (derivative swap) Euribor decrease - - 1 Debt Euribor increase - - (1) Net efect * The probable scenario was obtained based on LIBOR futures. ** The positions indicated by a dash represent amounts lower than R$ 500 thousand. The existing interest rate derivative operations do not require a guarantee margin deposit. PAGE : 69 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 31.3 Credit risk Petrobras is exposed to the credit risk of clients and financial institutions, resulting from its commercial operations and its cash management. These risks consist of the possibility of non-receipt of sales made and amounts invested, deposited or guaranteed by financial institutions. Credit risk management in Petrobras is part of financial risk management, which is performed by the Company’s officers, under a policy of corporate risk management. The Credit Commissions are, each, composed of Executive Manager for Finances and the Executive Manager for the commercial department. The purpose of the Credit Commissions is to analyze questions connected with credit management, not only with respect to granting credit but also with respect to its management; to encourage integration between the units that compose them; and to identify recommendations to be applied in the units involved or to be submitted to the appreciation of higher jurisdictions. The credit risk management policy is part of the Company’s global risk management policy and aims at reconciling the need for minimizing exposure to credit risk and maximizing the result of sales and financial operations, through an efficient credit analysis, concession and management process. In its management of credit risks, Petrobras uses quantitative and qualitative parameters that are appropriate for each of the market segments in which it operates. The Company’s commercial credit portfolio, is very diversified and the credits granted are divided between clients on the Brazilian market and foreign markets. Loans to financial institutions are distributed among the major international banks considered by the international risk classifiers as Investment Grade and the most important Brazilian banks. The maximum exposure to credit risk is represented mainly by the balance of accounts receivable and derivative transactions outstanding. 31.4 Liquidity risk The Company's liquidity risk is represented by the possibility of a shortage of funds, cash or another financial asset in order to settle its obligations on the established dates. The policy on liquidity risk management adopted by the Company provides for the continued lengthening of the maturity of its debt, exploring the financing capacity of the domestic market and developing a strong presence in the international capital market by broadening the investor’s base in fixed income. PAGE : 70 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Petrobras finances the working capital through the centralization of the System’s cash and assuming short-term debt that are usually related to the flow of trade, as export credit notes and advances on exchange contracts. Investments in non-current assets are financed through long-term debt as issuing bonds in the international market, credit bureaus, financing and pre-payment of exports, development banks in Brazil and ‘abroad, and lines of credit with national and international commercial banks. The nominal flows of principal and interest on loans by maturity are as follows: Maturity Consolidated 2012 18,829 2013 16,684 2014 18,349 2015 23,266 2016 36,066 2017 24,241 2018 and there after 125,491 At June 30, 2012 At December 31, 2011 31.5 Financial investments (operations with derivatives) Operations with derivatives, both in the domestic and foreign markets, are earmarked exclusively for the exchange of indexes of the assets that comprise the portfolios, and their purpose is to provide the managers with greater flexibility in their quest for efficiency in the management of available funds. The fair values of the derivatives held in the exclusive investment funds at June 30, 2012 are as follows: Contract Quantity Notional value Fair value* Maturity Future DI 2012 to 2014 Long position 42,551 4,122 (1) Short position (123,029) (11,159) Future dollar Long position 545 100 (1) Short position (*) The positions indicated by a hyphen represent amounts lower than R$500 thousand. 32 Fair value of financial assets and liabilities Fair values are determined based on market price quotations, when available, or, in the absence thereof, on the present value of expected cash flows. The fair values of cash and cash equivalents, trade accounts receivable, short term debt and trade accounts payable are the same as their carrying values. The fair values of other long-term assets and liabilities do not differ significantly from their carrying values. At June 30, 2012, the estimated fair value for the Company’s long term debt was R$167,965 and calculated at prevailing market rates, considering natures, terms and risks similar to the recorded contracts, and it may be compared with the carrying value of R$161,309. PAGE : 71 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is presented as follows: Fair value measured based on Prices quoted on active market (Level I) Valuation technique supported by observa ble prices (Leve l II) Valuation technique without use of observable prices (Level III) Total fair value recorded Assets Marketable sec urities 25,662 25,662 Foreign currency derivatives 87 225 312 Balance at June 30, 2012 Balance at Decem ber 31, 20 11 49 Liabilities Foreign currency derivatives (14) (14) Commodity derivatives (29) (29) Interest derivatives (92) (13) (105) Balance at June 30, 2012 Balance at Decem ber 31, 20 11 33. Subsequent events Lines of Credit On July, 10, 2012, the Company contracted lines of credit of up R$ 9,401 from BNDES. On July, 19, 2012, the Company registered the use of R$ 7,191, of which R$ 3,279 were withdrawn on July, 25, 2012 to be used on the modernization of the domestic refining units. The principal will be amortized in 84 monthly payments commencing in September, 2015. On August, 1, 2012, US$ 500 million was withdrawn by PNBV from the line of credit provided by Export Development Canada bank, with an average maturity of 7 years. PAGE : 72 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 33 Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2011 and the interim statements as of June 30, 2012 Number of explanatory notes Names of explanatory notes Annual for Quarterly information for 1H-2012 1 1 The Company and its operations 2 2 Basis of preparation 3 3 Consolidation basis 4 4 Summary of significant accounting policies 5 5 Cash and cash equivalents 6 6 Marketable securities 7 7 Accounts receivable 8 8 Inventories 9 9 Restricted deposits for legal proceedings and guarantees 10 10 Acquisitions and sales of assets and interests 11 11 Investments 12 12 Property, plant and equipment, net 13 13 Intangible assets 14 14 Exploration activities and valuation of oil and gas reserves 15 15 Trade accounts payable 16 16 Loans and financing 17 17 Leases 18 18 Related parties 19 19 Provision for decommissioning costs 20 20 Taxes 21 21 Employee's post-retirement benefits obligations - Pension and Health care 23 22 Shareholders' equity 24 23 Sales revenues 26 24 Other operating income and expenses, net 25 25 Expenses by nature 27 26 Financial income (expenses), net * 27 Supplementary information on the statement of cash flows * 28 Segment reporting 28 29 Legal proceedings and contingencies 30 30 Guarantees for concession agreements for petroleum exploration 31 31 Derivative instruments, hedging and risk management activities 32 32 Fair value of financial assets and liabilities 34 33 Subsequent events (*) Information included in the finincial statements for 2011. The notes to the financial statements in the annual report for 2011 which were deleted in the Interim Financial Statements for 1H-2012, due to the fact that they do not present material changes and/or are not applicable to the interim information are: Number of explanatory notes Names of explanatory notes 22 Profit sharing 29 Commitments for purchase of natural gas 33 Insurance PAGE : 73 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Report on Review of Quarterly Information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2012, comprising the balance sheet as at that date and the statements of income and comprehensive income for the quarter and six-month periods then ended, and the statements of changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 (R1), Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 (R1) and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attent­ion that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. PAGE : 74 of 75 ITR - Quarterly Information - 06/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2012. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Audit and review of prior-year information The Quarterly Information Form (ITR) mentioned in the first paragraph includes accounting information related to: (i) the income and comprehensive income, for the quarter and six-month period ended June 30, 2011 and changes in equity, cash flows and value added for the six-month period ended June 30, 2o11, obtained from the Quarterly Information Form (ITR) for the quarter then ended, prepared originally before the adjustments described in note 3, that were made to restate the financial information relating to 2011, presented for comparison purposes; and (ii) the balance sheets as at December 31, 2011, obtained from the financial statements for the year ended December 31, 2011. The review of the Quarterly Information Form (ITR) for the quarter ended June 30, 2011, as originally prepared, and the examination of the financial statement for the year ended December 31, 2011, were conducted under the responsibility of other independent auditors, who issued unqualified review and audit reports dated August 15, 2011 and February 9, 2012, respectively. As part of our review of the financial information for the quarter ended June 30, 2012, we have also reviewed the adjustments described in note 3 that were made to restate the financial information included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2011, presented for comparison purposes. Based on our review, nothing has come to our attention that these adjustments are not appropriate and were not were correctly recorded in all material respects. We were not engaged to audit, review or apply any other procedures to the Company's Quarterly Information Form (ITR) for the quarter ended June 30, 2011 and, therefore, we do not express any opinion or any form of assurance on the financial information for that quarter taken as a whole. Rio de Janeiro, August 3, 2012 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ PAGE : 75 of 75 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 8, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
